

PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made and entered into as
of the 21st day of November, 2016 (the “Contract Date”), by and between SUNSET
TRIANGLE INVESTORS, LLC, a California limited liability company (“Seller”), and
STRATEGIC REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership
(“Purchaser”).


RECITALS


Seller desires to sell the Property (as such term is hereinafter defined) to
Purchaser, and Purchaser desires to purchase the Property from Seller, each upon
and subject to the terms and conditions of this Agreement.


THEREFORE, in consideration of the terms and conditions contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:


1.PURCHASE AND SALE OF PROPERTY
Subject to the terms and conditions of this Agreement, Seller shall sell and
convey and Purchaser shall purchase the following described property (all of
which is hereinafter collectively referred to as the “Property”):


1.1    Land. That certain real property commonly known as 3701-3709 Sunset Blvd.
and 1601 Griffith Park Blvd. in the City of Los Angeles, County of Los Angeles,
State of California, which real property is legally described on Exhibit A
attached hereto, together with all easements, covenants, rights, privileges,
tenements, hereditaments and appurtenances thereunto now or hereafter belonging
or appertaining thereto (collectively, the “Land”).
1.2    Improvements. All of the buildings, structures, fixtures and other
improvements located on the Land (collectively, the “Improvements”) (the Land
and Improvements, collectively, are referred to as the “Premises”).
1.3    Tangible Personal Property. All furnishings, equipment and other tangible
personal property located on the Premises that are owned by Seller and necessary
for the operation of the Premises (the “Tangible Personal Property”).
1.4    Leases and Contracts. All right, title and interest of Seller in and to
the Leases and Contracts (as such terms are hereinafter defined).
1.5    Intangibles. All right, title and interest of Seller in and to any
transferable warranties or guaranties issued in connection with the Improvements
or Tangible Personal Property, and any other intangible personal property to the
extent owned by Seller and used exclusively in connection with the operation of
the Property (collectively, the “Intangible Personal Property”),




1

--------------------------------------------------------------------------------




including, without limitation, to the extent assignable, all land use
entitlements, development rights, licenses, permits, trademarks, water rights,
oil, gas and mineral rights, authorizations and names.
2.    PURCHASE PRICE
The total consideration to be paid by Purchaser to Seller for the Property is
Thirteen Million Three Hundred Thousand Dollars ($13,300,000) (the “Purchase
Price”), which shall be paid as follows:


2.1    Earnest Money. Within one (1) business day after the Contract Date,
Purchaser shall deliver to First American Title Insurance Company, 101 Mission
Street, Suite 1600, San Francisco, CA 94105-1730, Attention: Kimberleigh Toci
(“Title Company”) cash in the sum of Two Hundred Thousand Dollars ($200,000)
(the “Initial Deposit”). If Purchaser approves all aspects of the Property
pursuant to Section 5.2.1 below, Purchaser shall deposit, concurrently with its
delivery of the Approval Notice (as defined below), in escrow with the Title
Company an additional sum of Three Hundred Thousand Dollars ($300,000) (the
“Additional Deposit”) which shall be added to the Initial Deposit and together
shall constitute the “Deposit” for purposes of this Agreement. Title Company
shall invest the Deposit in an interest bearing savings account or short-term
U.S. Treasury Bills or similar cash equivalent securities as Purchaser directs.
Any and all interest earned on the Deposit shall be included as part of the
“Deposit.” If Purchaser fails to timely deliver the Initial Deposit to Title
Company, such failure shall constitute a material default by Purchaser hereunder
and Seller may terminate this Agreement by delivering written notice to
Purchaser. For purposes of this Agreement, “business day” shall mean any day
except for Saturday, Sunday and legal holidays in the state of California.
If the Closing (hereinafter defined) contemplated by this Agreement is
completed, at Closing the Deposit shall be delivered by the Title Company to
Seller as payment toward the Purchase Price. Upon any termination of this
Agreement by Purchaser pursuant to its terms, the Deposit will be disbursed in
accordance with Section 12.20 below. If the Closing does not occur for any other
reason, the Deposit shall be disbursed in accordance with the other terms of
this Agreement.


2.2    Non-Refundable Payment. A portion of the Initial Deposit in the amount of
One Hundred Dollars ($100) (the “Non-Refundable Payment”) shall serve as
independent consideration for Seller’s execution of this Agreement and agreement
to sell the Property to Purchaser on and subject to the terms and conditions of
this Agreement, including, without limitation, the grant to Purchaser of the
right to conduct its due diligence investigations of the Property. The
Non-Refundable Payment shall be fully earned and immediately released to Seller
by Title Company and, notwithstanding any provisions of this Agreement to the
contrary, the Non-Refundable Payment shall not be returned to Purchaser in any
circumstance. The Non-Refundable Payment shall not constitute a part of the
Deposit but shall be applied toward the Purchase Price upon Closing, should
Closing occur. Purchaser acknowledges that Seller would not have entered into
this Agreement had Purchaser not made the bargained for Non-Refundable Payment
on the terms set forth in this Section 2.2.




2

--------------------------------------------------------------------------------




2.3    Cash at Closing. At Closing, Purchaser shall pay to Seller the Purchase
Price by federal funds wire transferred to Title Company, subject, however, to
such adjustments as are required by this Agreement and less the amount of any
Deposit held by Title Company (such amount, as adjusted, being referred to as
the “Cash Balance”).
3.    OPERATION OF PROPERTY THROUGH CLOSING
From and after the date hereof until the Closing Date:


3.1    Operations. Seller shall manage, maintain and operate the Property in
accordance with existing business practices and keep the Premises and the
Tangible Personal Property in substantially the same condition and repair as on
the Contract Date, ordinary wear and tear excepted, but in no event shall Seller
be obligated to make any capital repairs, replacements or improvements.
3.2    Transfer. Seller shall not sell, mortgage, pledge, hypothecate or
otherwise transfer or dispose of all or any part of the Property or any interest
therein. Notwithstanding the foregoing, Seller may dispose of Tangible Personal
Property in the ordinary course of business (e.g., equipment that has reached
the end of its useful life) so long as it is replaced with items of equivalent
or better value and quality.
3.3    Leases. Without the prior written consent of Purchaser in Purchaser’s
sole discretion, Seller shall neither enter into any new lease for space at the
Property, nor terminate, modify, extend, amend or renew any existing Lease,
except that (i) Seller may enter into any space lease in the ordinary course of
business provided such space lease terminates on or prior to the Closing Date,
(ii) Seller may modify, extend, amend or renew any existing Lease that is
currently scheduled (including all available extensions) to terminate prior to
the Closing Date, so long as after such modification, extension, amendment or
renewal, the term of such Lease (including all available extensions) still
expires on or before the Closing Date, (iii) Seller may terminate (X) any space
lease entered into pursuant to (i) above, or (Y) any Lease described in (ii)
above. If Purchaser does not respond in writing to Seller’s written request for
approval or disapproval of any such action within three (3) business days after
Purchaser’s receipt of Seller’s request for such approval, Purchaser shall be
conclusively deemed to have approved of such action. Seller shall include in
such notice reasonably detailed information with respect to any Tenant
Inducement Costs or other monetary inducements to be granted by the landlord
thereunder or in connection therewith (including, without limitation, any free
or discounted rent periods), and/or leasing commissions contained therein or
payable based thereon. Any new lease or Lease amendment which Seller is
permitted to enter into hereunder and does enter into shall be deemed a “Lease”
for purposes of this Agreement.
3.4    Contracts. Without the prior written consent of Purchaser in Purchaser’s
sole discretion, Seller shall neither enter into any new, nor terminate, modify,
extend, amend or renew any existing service, management, maintenance, repair,
construction or other contract or agreement affecting the Property, except that
(i) Seller may enter into any such contract or agreement in the ordinary course
of business provided such contract or agreement terminates on or prior to the
Closing Date, (ii) Seller may modify, extend, amend or renew any existing
Contract that is currently




3

--------------------------------------------------------------------------------




scheduled (including all available extensions) to terminate prior to the Closing
Date, so long as after such modification, extension, amendment or renewal, the
term of such Contract (including all available extensions) still expires on or
before the Closing Date, (iii) Seller may terminate any Contract designated by
Purchaser for termination pursuant to Section 3.6 below, (iv) Seller may
terminate any brokerage or property management agreements affecting the
Property, and (v) Seller may terminate (A) any Contract entered into pursuant to
(i) above, or (B) any other Contract if the other party thereto is in default
thereunder. If Purchaser does not respond in writing to Seller’s written request
for approval or disapproval of any such action within three (3) business days
after Purchaser’s receipt of Seller’s request for such approval, Purchaser shall
be conclusively deemed to have approved of such action. Any new contract or
contract amendment which Seller is permitted to enter into hereunder and does
enter into shall be deemed a “Contract” for purposes of this Agreement.
3.5    General Rules. Notwithstanding Sections 3.3 and 3.4, Seller may take any
of the actions over which Purchaser otherwise would have approval rights to the
extent such actions are required pursuant to the terms of a Lease, Contract or
other agreement binding on Seller or the Property or applicable laws,
ordinances, codes or regulations (for example, consent to a sublease or
assignment in instances where such consent may not be unreasonably withheld, or
a lease renewal pursuant to the exercise of an existing option right) without
Purchaser’s consent; provided, however, that to the extent any of the economic
terms of such mandatory agreements are discretionary and not explicit, such
terms shall be subject to Purchaser’s prior written consent in Purchaser’s sole
discretion.
3.6    Cancellation of Contracts. Following the expiration of the Inspection
Period, Seller shall deliver notice of cancellation of those Contracts which are
cancelable by their respective terms without payment of any penalty or premium
or forfeiture of any incentives or benefits previously received thereunder, that
have been designated for cancellation by Purchaser in writing prior to the
expiration of the Inspection Period. Such cancellation of the Contracts so
designated by Purchaser shall be effective upon the later to occur of (a) the
Closing, or (b) the effective date of cancellation permitted under the terms of
the respective Contract. The failure of Purchaser to designate any Contracts for
cancellation shall be deemed to constitute Purchaser’s election to have no
Contracts canceled by Seller.
3.7    Lease Enforcement. Until the Closing, Seller shall have the right, but
not the obligation (without limiting Seller’s obligations under Section 3.1
hereof), to enforce the rights and remedies of the landlord under any Lease, by
summary proceedings or otherwise (but not including the right to remove any
tenant or to terminate any Lease except as provided in Section 3.3 or 3.5
above), and to apply all or any portion of any security deposits (or other
security for any Lease) then held by Seller toward any loss or damage incurred
by Seller by reason of any defaults by tenants, and the exercise of any such
rights or remedies shall not affect the obligations of Purchaser under this
Agreement or entitle Purchaser to a reduction of the Purchase Price; provided
that Seller shall promptly notify Purchaser of the taking of any such permitted
action.
3.8    Insurance. Seller shall maintain in full force and effect its existing
insurance coverages or substantially similar coverages.




4

--------------------------------------------------------------------------------




3.9    Notices. From and after the Contract Date, Seller shall provide to
Purchaser, promptly after the receipt thereof, copies of all written notices (as
opposed to mere correspondence) relating to or affecting the Property that are
received by Seller from any governmental or quasi-governmental agency, insurance
company, tenant under any of the Leases or any other party to any agreement
binding on Seller or the Property which will bind Purchaser upon and after the
Closing.
4.    STATUS OF TITLE TO PROPERTY
4.1    State of Title. At Closing, Seller shall convey the Property to
Purchaser, subject to the matters which are, or are deemed to be, Permitted
Exceptions pursuant to this Article 4 (the “Permitted Exceptions”).
4.2    Commitment for Title Insurance. If not delivered to Purchaser prior to
the Contract Date, then within two (2) business days after the Contract Date,
Seller shall deliver to Purchaser any existing survey within Seller’s possession
(the “Existing Survey”) and cause Title Company to issue a preliminary report
(the “Title Report”) covering the Property, together with a copy of each
recorded document referred to in the exceptions to title identified in the Title
Report.
4.3    Survey. During the Inspection Period, Purchaser may, at Purchaser’s
expense, employ a reputable surveyor or surveying firm, licensed by the state in
which the Property is located, to update any Existing Survey or survey the
Property and prepare and deliver to Purchaser, the Title Company and Seller a
new ALTA survey thereof (the “Survey”).
4.4    Title Objections; Cure of Title Objections.
4.4.1.    Purchaser shall have until 5:00 p.m. (California Time) on November 28
(the “Title Review Period”) to notify Seller, in writing, of such objections as
Purchaser may have to any exceptions contained in the Title Report or any
matters disclosed by the Survey. Any item contained in the Title Report or any
matter shown on the Survey to which Purchaser does not object during the Title
Review Period shall be deemed a Permitted Exception. In the event Purchaser
shall notify Seller of objections to title or to matters shown on the Survey
prior to the expiration of the Title Review Period, Seller shall have the right,
but not the obligation, to cure such objections; provided, however, that Seller
shall be obligated to remove, at its cost: (i) any liens on the Property
securing loans to Seller, (ii) any consensual liens or encumbrances agreed to by
Seller after the Contract Date without Purchaser’s consent, (iii) any mechanic’s
or materialmen’s lien filed with respect to work performed for, or materials
provided to, Seller (as opposed to any tenant or other person or entity), (iv)
any liens for delinquent real property taxes, or (v) any judgment liens against
Seller (collectively, “Seller Liens”). Within two (2) business days after
receipt of Purchaser’s notice of objections, Seller shall notify Purchaser in
writing whether Seller elects to cure such objections, and failure of Seller to
provide any notice to Purchaser within such two (2) business day period shall be
deemed Seller’s election not to attempt to cure any of Purchaser’s title
objections. If Seller elects, or is deemed to have elected, not to cure any
objection, Purchaser shall have until the expiration of the Inspection Period
either to (i) terminate this Agreement, or (ii) waive its objections and agree
to purchase the Property subject to the items to which Purchaser had objected,
which shall be deemed Permitted Exceptions, and failure of Purchaser to provide
any notice to Seller by the end of the Inspection Period shall be deemed an
election under (ii) above. Any cure that Seller




5

--------------------------------------------------------------------------------




has agreed to pursuant to this Section 4.4.1 or Section 4.4.2 below shall become
a condition precedent to Closing in favor of Purchaser and Seller shall use
commercially reasonable efforts to cure the same by the Closing Date. If such
cure is not accomplished by the Closing Date, Purchaser shall have the following
options: either to (i) terminate this Agreement, or (ii) waive its objections to
the items that Seller did not cure and agree to purchase the Property subject to
those items, which shall be deemed Permitted Exceptions.
4.4.2.    If after the delivery of the Title Report the Title Company delivers
an updated Title Report setting forth new exceptions which were not included in
the Title Report or disclosed in the Survey (the “Supplemental Report”),
Purchaser shall have two (2) business days within which to deliver to Seller
written notice of its approval or disapproval of such new title exceptions (the
“Supplemental Report Notice”); provided, however, that Purchaser shall only have
the right to disapprove such new title exceptions if they materially and
adversely affect the Property. If Purchaser fails to deliver a Supplemental
Report Notice within the two (2) business day period, such new title exceptions
or matters shall be deemed to be approved by Purchaser and shall constitute
Permitted Exceptions. If Purchaser does deliver a Supplemental Report Notice
disapproving of any of such new title exceptions, Seller shall have two (2)
business days after receipt of the Supplemental Report Notice to notify
Purchaser of Seller’s election either (i) to cure such disapproved items prior
to the Closing, or (ii) not to cure all or any of such disapproved items.
Seller’s failure to deliver such notice within such two (2) business day period
shall be deemed Seller’s election not to cure any of such disapproved items,
provided, however, that Seller shall be required to cure Seller Liens. If Seller
does not agree (or is deemed not to have agreed) to cure all of such disapproved
items, Purchaser shall have the right, within two (2) business days, to either
(A) terminate this Agreement by giving notice in writing to Seller, or (B)
proceed to Closing in accordance with the terms hereof in which event such new
exceptions shall be Permitted Exceptions, and failure of Purchaser to provide
any notice to Seller within such two (2) business day period shall be deemed an
election under (B) above. Either party may extend the Closing Date by up to ten
(10) days as necessary to accommodate the process set forth in this Section
4.4.2.
4.5    Title Policy. Evidence of Title shall be the issuance by the Title
Company at Closing of its standard CLTA Owner’s Policy of Title Insurance
covering the Property, in the full amount of the Purchase Price, subject only to
the Permitted Exceptions (the “Title Policy”). Notwithstanding anything
contained herein to the contrary, the Property shall be conveyed subject to the
following matters, which shall be deemed to be Permitted Exceptions:
(a)    the Title Company’s standard printed exceptions or exclusions from
coverage for the type of policy to be issued by the Title Company;
(b)    the Leases and any new Leases entered into between the Contract Date and
the Closing Date in accordance with the terms of this Agreement;
(c)    the lien of all ad valorem real estate taxes and assessments not yet due
and payable as of the Closing Date, such taxes and assessments being subject to
proration as herein provided;




6

--------------------------------------------------------------------------------




(d)    local, state and federal laws, ordinances or governmental regulations,
including but not limited to, building and zoning laws, ordinances and
regulations, now or hereafter in effect relating to the Property; and
(e)    all matters directly or indirectly caused by or arising through
Purchaser.
5.    DUE DILIGENCE
5.1    Information.
5.1.1.    Provided Information. Seller has heretofore furnished Purchaser with
the documents and information set forth in Exhibit L, other than those items on
Exhibit L marked as “PENDING,” which Seller shall use commercially reasonable
efforts to deliver to Purchaser promptly following the Contract Date
(collectively, together with any other documents hereinafter delivered or made
available to Purchaser, the “Documents”). Purchaser acknowledges that many of
the Documents were prepared by third parties other than Seller, and in some
instances, may have been prepared prior to Seller’s ownership of the Property.
Purchaser further acknowledges and agrees that, except as expressly set forth in
Section 8.1, neither Seller nor any of Seller’s agents, employees, advisors,
consultants or contractors has made any warranty or representation, or
undertaken any independent investigation, regarding the truth, accuracy or
completeness of any of the Documents or the source(s) thereof. Purchaser
acknowledges that it has received a Natural Hazards Disclosure Report with
respect to the Land in compliance with disclosure requirements under California
law.
5.1.2.    Excluded Documents. Notwithstanding anything in this Section 5.1 or
Section 5.2 to the contrary, Seller shall have no obligation to make available
to Purchaser, and Purchaser shall have no right to inspect or make copies of,
any of the Excluded Documents. As used herein, “Excluded Documents” shall mean
any documents involving Seller’s financing or refinancing of the Property, any
purchase and escrow agreements, due diligence materials and correspondence
pertaining to Seller’s acquisition of the Property, any documents pertaining to
the potential acquisition of the Property by any past or prospective purchasers,
any documents, projections or other information pertaining to leasing of the
Property (other than the Leases and the lease files relating to the Leases), any
third party purchase inquiries and correspondence, appraisals or economic
evaluations of the Property, Seller’s organizational documents and records, any
internal budgets, financial projections or reports prepared by Seller or its
advisors, managers, attorneys, accountants or consultants, exclusively for
Seller or any of its constituent partners or members and any other internal
documents, and any documents or materials which are subject to the
attorney/client privilege or which are the subject of a confidentiality
obligation.
5.1.3.    No Disclosure. Purchaser acknowledges and agrees that the Documents
are proprietary and confidential in nature and have been or will be made
available to Purchaser solely to assist Purchaser in determining the feasibility
of purchasing the Property. Purchaser agrees not to disclose the Documents or
any of the provisions, terms or conditions of the Documents, or any analyses,
compilations, studies or other documents or records prepared by or on behalf of
Purchaser from the Documents or otherwise with respect to the Property, or any
other




7

--------------------------------------------------------------------------------




reports of Purchaser (collectively, the “Proprietary Information”; the
Proprietary Information excludes, and this Section 5.1.3 does not apply to,
information that is publicly available other than due to Purchaser’s acts or
omissions), to any party outside of Purchaser’s organization except (a) as
necessary to Purchaser’s attorneys, accountants, lenders, prospective lenders,
investors and/or prospective investors, and consultants or contractors engaged
to investigate, inspect or analyze the Property (collectively, the “Permitted
Outside Parties”), (b) to Title Company, or (c) as may be required by law or
court order. Purchaser further agrees to notify all Permitted Outside Parties
that the Proprietary Information is to be kept confidential and not disclosed to
third parties. Without limiting the foregoing, Purchaser agrees not to use any
of the Proprietary Information for any purpose other than to determine whether
to proceed with the contemplated purchase or, if the Closing occurs, for the
operation and ownership of the Property following the Closing. In permitting
Purchaser and the Permitted Outside Parties to review the Documents to assist
Purchaser, Seller has not waived any privilege or claim of confidentiality with
respect thereto, and no third party benefits or relationships of any kind,
either expressed or implied, have been offered, intended or created by Seller
and any such claims are expressly rejected by Seller and waived by Purchaser.
5.1.4.    Return of Documents. At such time as this Agreement is terminated for
any reason, Purchaser shall return to Seller all of the Documents delivered to
Purchaser by or on behalf of Seller, and Purchaser shall destroy, and instruct
all Permitted Outside Parties in writing to destroy, any and all copies
Purchaser or the Permitted Outside Parties have made of the Documents.
5.1.5.    Access to Records. For a period of three (3) years subsequent to the
Closing, Seller and Seller’s agents, employees, accountants and representatives
shall have the right, at no cost or expense to Purchaser and upon reasonable
prior notice and during business hours, to (a) access for tax and audit
purposes, regulatory compliance, management of unresolved operational or legal
issues that arose prior to the Closing, and cooperation with governmental
investigations or legal proceedings to all instruments, documents, books and
records delivered by Seller to Purchaser at or in connection with the Closing,
and (b) make copies of such instruments, documents, books and records.
5.2    Inspection.
5.2.1.    Inspection Period. Purchaser shall have from the date hereof until
5:00 p.m. (California Time) on December 5, 2016 (the “Inspection Period”) within
which to evaluate the Property. During the Inspection Period: (a) Purchaser and
its agents, engineers, surveyors, appraisers, auditors and other representatives
shall have the right to enter upon the Property to inspect, examine, survey,
obtain engineering inspections, test, appraise, and otherwise do that which, in
the opinion of Purchaser, is necessary to determine the suitability of the
Property for the uses intended by Purchaser; and (b) Purchaser may conduct
interviews with the tenants (such interviews to be considered an “inspection”
under Section 5.2.2). If Purchaser, in its sole discretion, desires to proceed
with its acquisition of the Property, Purchaser shall deliver written notice to
Seller (the “Approval Notice”), prior to the expiration of the Inspection
Period, stating that it approves the Property, in which case the parties shall
proceed to complete the Closing, subject to the terms and conditions of this
Agreement. If Purchaser fails to deliver the Approval Notice and the Additional
Deposit prior to the expiration of the Inspection Period or if such Approval
Notice seeks to modify




8

--------------------------------------------------------------------------------




any of the terms or provisions of this Agreement or conditionally approve the
Property, Purchaser will be deemed to have disapproved the Property and this
Agreement shall terminate.
5.2.2.    Conduct of Inspection. Notwithstanding anything to the contrary
contained herein: (a) Purchaser’s right of inspection pursuant to this Section
5.2 shall be subject to the rights of tenants under the Leases and other
occupants and users of the Property; (b) no inspection shall be undertaken
without reasonable prior notice to Seller of not less than forty-eight (48)
hours; (c) Seller shall have the right to be present at any or all inspections;
(d) all tenant interviews shall be scheduled and coordinated by and through
Seller, and neither Purchaser nor its agents or representatives shall contact
any tenants without the prior consent of Seller; (e) no entry, inspection or
investigation of the Property shall (i) involve the taking of samples or other
physically invasive procedures without the prior written consent of Seller,
which consent may be withheld in Seller’s sole and absolute discretion; (ii)
interfere with the operation, use and maintenance of the Property; (iii) involve
the taking of any of Seller’s books and records or other documents located at
the Property; or (iv) damage any part of the Property or any personal property
owned or held by Seller, any tenant or any third party; (f) Purchaser shall
promptly pay when due the costs of all tests, investigations, studies and
examinations done with regard to the Property by or on behalf of Purchaser; (g)
Purchaser shall not permit any liens to attach to the Property by reason of
Purchaser’s inspection activities; and (h) Purchaser shall, at its sole cost,
fully repair any damage caused by its inspections, tests or studies at the
Property and restore the Property to its condition before any of Purchaser’s
inspections, tests or studies. Purchaser shall take commercially reasonable
steps to ensure that its repairs do not interfere with any tenants’ or Seller’s
operations at the Property.
5.2.3.    Insurance. The persons or entities performing Purchaser’s inspections
shall be properly licensed and qualified and shall have obtained all appropriate
permits for performing relevant tests on the Property and shall have delivered
to Seller, prior to entering or performing any tests on the Property, evidence
of proper and adequate insurance reasonably satisfactory to Seller, with at
least Two Million Dollars ($2,000,000.00) combined, single-limit, commercial
general liability coverage, and naming Seller as an additional insured.
5.2.4.    Indemnity. Purchaser shall indemnify, protect, defend and hold
harmless Seller and its employees and agents, and each of them, from and against
any and all losses, claims, actions, injuries, damages and liabilities
(including, without limitation, attorneys’ fees incurred in connection
therewith) to the extent arising out of or resulting from Purchaser’s inspection
of or entry on the Property as provided for in this Section 5.2; provided,
however, that Purchaser shall not be liable for any damages solely as a result
of Purchaser’s mere discovery of any pre-existing conditions affecting the
Property.
5.3    As-is. Purchaser acknowledges that it has inspected or will inspect the
Property and that it accepts same in its “AS IS” condition subject to use,
ordinary wear and tear and natural deterioration and Seller’s express
representations herein and in the other Closing documents. Purchaser further
acknowledges that, except as expressly provided in this Agreement or in any
Closing document Seller executes and delivers at Closing, neither Seller nor any
agent or representative of Seller has made, and Seller is not liable for or
bound in any manner by, any express or implied warranties, guaranties, promises,
statements, inducements, representations or




9

--------------------------------------------------------------------------------




information pertaining to the Property. Terms appearing below in all capitals
that have been defined elsewhere in this Agreement shall have the meanings set
forth in such definitions.
ACKNOWLEDGING THE PRIOR USE OF THE PROPERTY AND PURCHASER’S OPPORTUNITY TO
INSPECT THE PROPERTY, PURCHASER AGREES TO TAKE THE PROPERTY “AS IS” WITH ALL
FAULTS AND CONDITIONS THEREON, SUBJECT TO SELLER’S EXPRESS REPRESENTATIONS AND
WARRANTIES HEREIN AND IN THE CLOSING DOCUMENTS (AS DEFINED BELOW). ANY
INFORMATION, REPORTS, STATEMENTS, DOCUMENTS OR RECORDS (“DISCLOSURES”) PROVIDED
OR MADE TO PURCHASER OR ITS CONSTITUENTS BY SELLER, ITS AGENTS, REPRESENTATIVES
OR EMPLOYEES CONCERNING THE PROPERTY SHALL NOT CONSTITUTE REPRESENTATIONS OR
WARRANTIES. PURCHASER SHALL NOT RELY ON SUCH DISCLOSURES, BUT RATHER, PURCHASER
SHALL RELY ONLY ON ITS OWN INSPECTION OF THE PROPERTY. ACCORDINGLY, PURCHASER’S
ELECTION TO DELIVER THE APPROVAL NOTICE PURSUANT TO THE PROVISIONS OF SECTION
5.2 (INSPECTION) ABOVE SHALL CONSTITUTE PURCHASER’S ACKNOWLEDGMENT AND AGREEMENT
TO THE FOLLOWING: (i) PURCHASER HAS REVIEWED, EVALUATED AND VERIFIED THE
DOCUMENTS AND HAS CONDUCTED ALL INSPECTIONS, INVESTIGATIONS, TESTS, ANALYSES,
APPRAISALS AND EVALUATIONS OF THE PROPERTY (INCLUDING FOR TOXIC OR HAZARDOUS
MATERIALS, SUBSTANCES OR WASTES (DEFINED AND REGULATED AS SUCH PURSUANT TO
SECTIONS 25316 AND 25501 OF THE CALIFORNIA HEALTH & SAFETY CODE, THE RESOURCE
CONSERVATION AND RECOVERY ACT, THE COMPREHENSIVE ENVIRONMENTAL RESPONSE
COMPENSATION AND LIABILITY ACT OR ANY SIMILAR LAWS AND ALL REGULATIONS ISSUED
THEREUNDER)) AS IT CONSIDERS NECESSARY OR APPROPRIATE TO SATISFY ITSELF FULLY
WITH RESPECT TO THE CONDITION AND ACCEPTABILITY OF THE PROPERTY (ALL OF SUCH
INSPECTIONS, INVESTIGATIONS AND REPORTS BEING HEREIN COLLECTIVELY CALLED THE
“INVESTIGATIONS”); (ii) SELLER HAS PERMITTED PURCHASER ACCESS TO THE PROPERTY
AND MADE AVAILABLE TO PURCHASER ALL OF THE DOCUMENTS, OTHER THAN THE EXCLUDED
DOCUMENTS, SUFFICIENT FOR PURCHASER TO COMPLETE THE INVESTIGATIONS AND MAKE AN
INFORMED DECISION TO PROCEED WITH THE PURCHASE OF THE PROPERTY PURSUANT TO THE
TERMS OF THIS AGREEMENT; AND (iii) PURCHASER HAS COMPLETED ITS DUE DILIGENCE
WITH RESPECT TO THE PROPERTY AND THE DOCUMENTS TO ITS SATISFACTION, IS
THOROUGHLY FAMILIAR WITH THE PHYSICAL CONDITION OF THE PROPERTY, AND IS
ACQUIRING THE PROPERTY BASED EXCLUSIVELY UPON ITS OWN INVESTIGATIONS AND
INSPECTIONS OF THE PROPERTY AND THE DOCUMENTS, AND SELLER’S EXPRESS
REPRESENTATIONS AND WARRANTIES HEREIN AND IN THE CLOSING DOCUMENTS. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, PURCHASER SHALL FURTHER BE DEEMED TO
HAVE ACKNOWLEDGED AND AGREED THAT (A) SELLER, BY MAKING AVAILABLE THE DOCUMENTS
AND PERMITTING PURCHASER TO PERFORM THE INVESTIGATIONS, HAS FULLY COMPLIED WITH
ALL DISCLOSURE REQUIREMENTS UNDER LOCAL, STATE AND FEDERAL LAWS, INCLUDING THE
REQUIREMENTS OF SECTIONS 25359.7 AND 25915, ET SEQ., OF THE CALIFORNIA HEALTH &
SAFETY CODE




10

--------------------------------------------------------------------------------




(COLLECTIVELY, THE “DISCLOSURE LAWS”), AND (B) PURCHASER’S RIGHTS AND REMEDIES
WITH RESPECT TO THE PROPERTY SHALL BE LIMITED TO THE RIGHTS AND REMEDIES
(INCLUDING ALL CONDITIONS AND LIMITATIONS PLACED THEREON) EXPRESSLY SET FORTH IN
THIS AGREEMENT, AND PURCHASER HEREBY WAIVES ALL RIGHTS AND REMEDIES THAT MIGHT
OTHERWISE BE AVAILABLE TO PURCHASER UNDER THE DISCLOSURE LAWS.


FURTHER, PURCHASER’S DELIVERY OF THE APPROVAL NOTICE PURSUANT TO THE PROVISIONS
OF SECTION 5.2 (INSPECTION) ABOVE SHALL CONSTITUTE PURCHASER’S ACKNOWLEDGMENT
AND AGREEMENT TO THE PROVISIONS OF THIS SECTION 5.3 AND THAT, REGARDLESS OF THE
CONTENT OF ANY OF THE DOCUMENTS, DISCLOSURES OR ANY STATEMENTS THAT SELLER, ITS
AGENTS, EMPLOYEES, OFFICERS, CONTRACTORS, PARTNERS OR MEMBERS MAY HAVE MADE TO
PURCHASER, ITS AGENTS, EMPLOYEES, OFFICERS, CONTRACTORS, PARTNERS OR MEMBERS,
EXCEPT AS EXPRESSLY SET FORTH IN SECTION 8.1 HEREOF OR IN ANY CLOSING DOCUMENTS
SELLER EXECUTES AND DELIVERS AT CLOSING, SELLER HAS NOT MADE, DOES NOT MAKE AND
SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS,
AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH
RESPECT TO: (1) THE NATURE, QUALITY OR CONDITION OF THE PROPERTY, INCLUDING,
WITHOUT LIMITATION, THE WATER, SOIL AND GEOLOGY; (2) THE INCOME TO BE DERIVED
FROM THE PROPERTY; (3) THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL
ACTIVITIES AND USES WHICH PURCHASER MAY CONDUCT THEREON; (4) THE COMPLIANCE OF
OR BY THE PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES, ORDINANCES OR
REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY OR BODY; (5) THE
HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE
PROPERTY; OR (6) ANY OTHER MATTER WITH RESPECT TO THE PROPERTY, AND PURCHASER
SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS REGARDING TERMITES OR WASTES, AS
DEFINED BY THE U.S. ENVIRONMENTAL PROTECTION AGENCY REGULATIONS AT 40 C.F.R., OR
ANY HAZARDOUS SUBSTANCE, AS DEFINED BY THE COMPREHENSIVE ENVIRONMENTAL RESPONSE
COMPENSATION AND LIABILITY ACT OF 1980 (“CERCLA”), AS AMENDED, AND REGULATIONS
PROMULGATED THEREUNDER. PURCHASER, ON BEHALF OF ITSELF AND ITS SUCCESSORS AND
ASSIGNS, HEREBY WAIVES, RELEASES AND AGREES NOT TO MAKE ANY CLAIM OR BRING ANY
COST RECOVERY ACTION OR CLAIM FOR CONTRIBUTION OR OTHER ACTION OR CLAIM AGAINST
SELLER OR ITS RELATED ENTITIES, AND ITS AND THEIR MEMBERS, MANAGERS, PARTNERS,
DIRECTORS, OFFICERS, SHAREHOLDERS, TRUSTEES, BENEFICIARIES, AGENTS, EMPLOYEES,
REPRESENTATIVES, SUCCESSORS, HEIRS AND ASSIGNS (COLLECTIVELY, “SELLER AND ITS
AFFILIATES”) BASED ON (x) ANY FEDERAL, STATE, OR LOCAL ENVIRONMENTAL OR HEALTH
AND SAFETY LAW OR REGULATION, INCLUDING CERCLA OR ANY STATE EQUIVALENT, OR ANY
SIMILAR LAW NOW EXISTING OR HEREAFTER ENACTED; (y) ANY DISCHARGE, DISPOSAL,
RELEASE, OR ESCAPE OF ANY CHEMICAL, OR ANY




11

--------------------------------------------------------------------------------




MATERIAL WHATSOEVER, ON, AT, TO, OR FROM THE PROPERTY; OR (z) ANY ENVIRONMENTAL
CONDITIONS WHATSOEVER ON, IN, UNDER, OR IN THE VICINITY OF THE PROPERTY. EXCEPT
WITH RESPECT TO ANY CLAIMS ARISING OUT OF ANY BREACH OF COVENANTS,
REPRESENTATIONS OR WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT OR THE
DOCUMENTS EXECUTED AND DELIVERED BY SELLER AT CLOSING IN CONNECTION WITH THIS
AGREEMENT (THE “CLOSING DOCUMENTS”), PURCHASER, ON BEHALF OF ITSELF AND ITS
PARTNERS, MEMBERS, MANAGERS, DIRECTORS, OFFICERS, SHAREHOLDERS, TRUSTEES,
BENEFICIARIES, AGENTS, EMPLOYEES, REPRESENTATIVES, SUCCESSORS, HEIRS AND ASSIGNS
HEREBY RELEASES, SELLER AND ITS AFFILIATES, FROM ANY AND ALL CLAIMS OF ANY KIND
WHATSOEVER, KNOWN OR UNKNOWN, WITH RESPECT TO ANY ASPECT OF THE PROPERTY,
INCLUDING THE FOREGOING MATTERS, AND SPECIFICALLY WAIVES WITH RESPECT TO ALL
SUCH MATTERS THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, AND ANY
COMPARABLE LAW APPLICABLE IN THE STATE WHERE THE PROPERTY IS LOCATED, REGARDING
THE MATTERS COVERED BY A GENERAL RELEASE, WHICH PROVIDES AS FOLLOWS:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS SECTION 5.3, THE
FOREGOING RELEASE IS NOT INTENDED TO AND DOES NOT COVER (I) ANY CLAIMS ARISING
FROM THE FRAUD OF SELLER, OR (II) ANY OTHER BREACH BY SELLER OF AN EXPRESS
OBLIGATION OF SELLER UNDER THIS AGREEMENT WHICH BY ITS TERMS SURVIVES THE
CLOSING.


PURCHASER AND SELLER REPRESENT AND ACKNOWLEDGE THAT THIS SECTION 5.3 WAS
EXPLICITLY NEGOTIATED AND BARGAINED FOR AS A MATERIAL PART OF PURCHASER’S
CONSIDERATION BEING PAID.


5.4    Survival. The provisions of this Section 5 shall survive the Closing or
termination of this Agreement for any cause.
6.    CLOSING
6.1    Closing Date. The “Closing” of the transaction contemplated by this
Agreement (that is, the payment of the Purchase Price, the transfer of title to
the Property, and the satisfaction of all other terms and conditions of this
Agreement, unless waived by the party to whose benefit any condition runs) shall
occur at the offices of the Title Company (or at such other location as the
parties may agree) on January 11, 2017 (the “Closing Date”), or at such other
time and place as Seller and Purchaser shall agree in writing. If the date of
Closing above provided for falls on a Saturday, Sunday or legal holiday, the
Closing Date shall be the next business day.




12

--------------------------------------------------------------------------------




6.2    Closing Documents.
6.2.1.    Seller. Seller shall deliver into escrow at least one (1) business day
prior to the Closing Date, each of the following (duly executed by Seller, if
applicable, and acknowledged, if applicable):
6.2.1.1.    a grant deed in the form of Exhibit C attached hereto, subject only
to the Permitted Exceptions;
6.2.1.2.    a bill of sale in the form of Exhibit D attached hereto;
6.2.1.3.    any and all affidavits, undertakings, certificates or other
documents customarily required by the Title Company in order to cause it to
issue the Title Policy, subject to the reasonable approval of Seller and its
counsel;
6.2.1.4.    two counterparts of an Assignment and Assumption of Leases and
Security Deposits, in the form of Exhibit F attached hereto, with respect to the
Leases (the “Assignment of Leases”);
6.2.1.5.    two counterparts of an Assignment and Assumption of Contracts in the
form of Exhibit G attached hereto, with respect to the Contracts being assigned
to Purchaser (the “Assignment of Contracts”);
6.2.1.6.    an Assignment of Intangibles, in the form of Exhibit H attached
hereto, with respect to the Intangible Personal Property;
6.2.1.7.    all of the original Leases and Contracts (or if unavailable, true
and complete copies thereof), and any physical evidence of the Intangible
Personal Property in Seller’s possession or control;
6.2.1.8.    all original Tenant Estoppels and the SNDA (each as defined in
Section 9.1.4) received by Seller pursuant to Section 9.1.4;
6.2.1.9.    Seller’s affidavit stating, under penalty of perjury, Seller’s U.S.
taxpayer identification number and that Seller is not a foreign person within
the meaning of Section 1445 of the Internal Revenue Code (and any similar
affidavit that may be required under state law);
6.2.1.10.    assignments of all non-cash security deposits under the Leases;
6.2.1.11.    an owner’s affidavit in favor of Title Company in the form attached
hereto as Exhibit M, and if Seller and Purchaser agree to close the sale
contemplated hereunder on a “gap” as provided more particularly in Section
6.3.4.1 below, a “gap” indemnity in customary form;




13

--------------------------------------------------------------------------------




6.2.1.12.    all other documents reasonably and customarily required in order to
complete the conveyance, transfer and assignment of the Property to Purchaser
pursuant to the terms of this Agreement (including, without limitation, any
transfer tax declarations, change of ownership forms or other similar
instruments as may be required by law), provided that such documents are
consistent with the terms of this Agreement, and do not increase Seller’s
obligations hereunder or subject Seller to additional liability not otherwise
contemplated by this Agreement;
6.2.1.13.    the most recent rent roll for the Property and trial balance
prepared by or for Seller in the ordinary course of its business; and
6.2.1.14.    all keys in Seller’s possession for entrance doors at the Property.
6.2.2.    Purchaser. Purchaser shall deliver into escrow at least one (1)
business day prior to the Closing Date (except the Cash Balance in clause
6.2.2.1 below, which shall be delivered on or before 10 a.m. California time on
the Closing Date), each of the following (duly executed by Purchaser, if
applicable):
6.2.2.1.    the Cash Balance;
6.2.2.2.    two counterparts of the Assignment of Leases;
6.2.2.3.    two counterparts of the Assignment of Contracts;
6.2.2.4.    any and all affidavits, undertakings, certificates or other
documents customarily required by the Title Company from a purchaser of
commercial real property, in order to cause it to issue the Title Policy,
subject to the reasonable approval of Purchaser and its counsel; and
6.2.2.5.    all other documents reasonably and customarily required in order to
complete the conveyance, transfer and assignment of the Property to Purchaser
pursuant to the terms of this Agreement (including, without limitation, any
transfer tax declarations, change of ownership forms or other similar
instruments as may be required by law), provided that such documents are
consistent with the terms of this Agreement, and do not increase Purchaser’s
obligations hereunder or subject Purchaser to additional liability not otherwise
contemplated by this Agreement.
6.2.3.    Seller shall, on the Closing Date, send a letter to each of the
tenants under the Leases by certified mail, in the form of Exhibit E attached
hereto (and a letter to vendors under Contracts still in force and effect at the
Closing), and provide copies of such letters to Purchaser.
6.3    Credits and Prorations.
6.3.1.    Prorations. The following shall be apportioned with respect to the
Property, based on the number of days Seller and Purchaser each own the Property
in the month in which the Closing occurs, as of 12:01 a.m. on the Closing Date,
as if Purchaser were vested with title to the Property during the entire day on
the Closing Date:




14

--------------------------------------------------------------------------------




6.3.1.1.    all collected rents and other sums received under the Leases,
including prepaid rents (“Rents”);
6.3.1.2.    taxes and assessments (including personal property taxes on the
Tangible Personal Property and rent taxes) levied against the Property;
6.3.1.3.    pre-payments and accrued amounts due under any Contracts relating to
the Property;
6.3.1.4.    gas, electricity, water and other utility charges for which Seller
is liable, if any; such charges to be apportioned at Closing on the basis of the
most recent meter reading occurring prior to Closing (which Seller shall use
reasonable efforts to cause to be read not more than two (2) business days prior
to Closing) or, if unmetered, on the basis of a current bill for each such
utility; and
6.3.1.5.    all other expenses pertaining to the Property (other than insurance
premiums which shall not be prorated).
6.3.2.    Method of Prorations. Notwithstanding anything contained in the
foregoing provisions:
6.3.2.1.    At Closing, (A) Seller shall credit to the account of Purchaser the
amount of all cash security deposits (together with interest required to be paid
thereon) held by Seller under Leases and not previously applied in accordance
with the terms of the Leases; and (B) Purchaser shall credit to the account of
Seller all refundable cash or other deposits posted with utility companies
serving the Property which are duly assigned to Purchaser at Closing and Seller
shall be entitled to recover from the utility companies any such deposits that
are not so credited.
6.3.2.2.    Purchaser and Seller agree to prorate real estate taxes and
assessments for the period for which such taxes are assessed, regardless of when
payable. Any taxes paid at or prior to Closing shall be prorated based upon the
amounts actually paid. If taxes and assessments for the fiscal year in which
Closing occurs have been determined but have not been paid before Closing,
Purchaser shall be credited at Closing with an amount equal to that portion of
such taxes and assessments which relates to the period before the Closing Date
and Purchaser shall pay the taxes and assessments prior to their becoming
delinquent. If the actual taxes and assessments are not known at Closing, the
proration shall be based upon the most recent assessed values and tax rates. To
the extent that the actual taxes and assessments paid differ from the amount
apportioned at Closing, the parties shall make all necessary adjustments by
appropriate payments between themselves within 30 days of the issuance of final
tax bills.
6.3.2.3.    With respect to Tenant Inducement Costs and leasing commissions
relating to Leases, or any modification, amendment, restatement or renewal
thereto, entered into after the Contract Date in accordance with Section 3.3 or
3.5 (referred to as a “New Lease”), Seller and Purchaser agree that such costs
and commissions shall be prorated over the term of any New Lease with Seller
being responsible for a portion of such costs and commissions




15

--------------------------------------------------------------------------------




based on the ratio of base rent payments received by Seller through the Closing
Date to the total base rent payable over the term of the particular New Lease.
If, as of the Closing Date, Seller has paid any Tenant Inducement Costs or
leasing commissions for which Purchaser is responsible pursuant to the forgoing
provisions, Purchaser shall reimburse Seller therefor at Closing. If, as of the
Closing Date, Seller shall not have paid any Tenant Inducement Costs or leasing
commissions for which Seller is responsible, Purchaser shall receive a credit at
Closing in such amounts. For purposes hereof, the term “Tenant Inducement Costs”
shall mean any payments required under a Lease to be paid by the landlord
thereunder to or for the benefit of the tenant thereunder which is in the nature
of a tenant inducement, including specifically, tenant improvement costs, lease
buyout costs, moving, design and refurbishment allowances. The term “Tenant
Inducement Costs” shall not include legal fees or loss of income resulting from
any free rental period; it being agreed that Seller shall bear the loss
resulting from any free rental period until the date of Closing and that
Purchaser shall bear such loss from and after the Closing Date.
6.3.2.4.    Within fifteen (15) days after receipt of Rent by Seller or
Purchaser after the Closing Date, the recipient shall deliver to the other party
any portion of such Rent to which the other party is entitled (based on the
understanding that all Rent received by Seller or Purchaser shall be applied
first to then current Rents, and then to delinquent rents, in inverse order of
maturity [i.e., any delinquent Rents relating to Purchaser’s period of ownership
are to be paid first]). At Closing, Seller shall deliver to Purchaser a schedule
of all past due but uncollected Rent and other sums owed by tenants, and
Purchaser shall include the amount of such Rent and other sums in the first
bills thereafter submitted to the tenants in question after the Closing, and
shall continue to do so for six (6) months thereafter. Seller shall not have the
right to pursue tenants for payment of delinquent Rent from and after Closing.
6.3.2.5.    Reconciliations.
(i)    Additional Rents; Payment of 2016 Expenses by Tenants; True Up.  To the
extent that Seller has actually collected any portion of Expenses (defined
below) from tenants under the Leases as Additional Rents (defined below) for
calendar year 2016, Seller may retain all such Additional Rents, subject to the
reconciliation described below. Within 60 days after Closing, Seller shall
prepare and deliver to Purchaser for review and approval, which approval shall
not be unreasonably withheld, a 2016 year end Expense statement for tenants
(once approved by Purchaser as provided below, the "2016 Reconciliation").  The
2016 Reconciliation shall be subject to Purchaser’s approval and Seller and
Purchaser shall use commercially reasonable efforts to resolve any disagreements
as to it reasonably promptly after Purchaser’s receipt of Seller’s proposed 2016
Reconciliation.  If, based on the 2016 Reconciliation, Seller under-collected
Expenses from tenants for calendar year 2016, Purchaser shall include the amount
of such under-payment on the rent bills first submitted to the tenants in
question after the Closing, and shall continue to do so for six (6) months
thereafter (and any such amounts so collected shall be paid to Seller).  Seller
shall not have the right to pursue tenants for payment of such amounts from and
after Closing. If the 2016 Reconciliation evidences that Seller has
over-collected Additional Rents from tenants for calendar year 2016, Seller
shall promptly pay such over-collected amounts to Purchaser and Purchaser shall
thereafter be responsible for making reimbursement to the tenants or applying
the same to post-closing Expenses in accordance with the Leases.




16

--------------------------------------------------------------------------------




(ii)    Additional Rents; Payment of 2017 Expenses by Tenants; True Up.  To the
extent that Seller has actually collected any portion of Expenses from tenants
under the Leases as Additional Rents for calendar year 2017, Seller may retain
all such Additional Rents, as determined by the 2017 Stub Reconciliation
(defined below). Within 60 days after Closing, Seller shall prepare and deliver
to Purchaser for Purchaser’s review and approval a reconciliation Expense
statement for the period from and after January 1, 2017, to but not including
the Closing Date (once approved by Purchaser as provided below, the "2017 Stub
Reconciliation"). The 2017 Stub Reconciliation shall be subject to Purchaser’s
approval, which such approval shall not be unreasonably withheld, and Seller and
Purchaser shall use commercially reasonable efforts to resolve any disagreements
as to it reasonably promptly after Purchaser’s receipt of Seller’s proposed 2017
Stub Reconciliation.  If, based on the 2017 Stub Reconciliation, Seller
under-collected Expenses from tenants attributable to the portion of calendar
year 2017 for which Seller owned the Property, Purchaser shall include the
amount of such under-payment on the rent bills first submitted to the tenants in
question after the Closing, and shall continue to do so for six (6) months
thereafter (and any such amounts so collected attributable to the portion of
calendar year 2017 for which Seller owned the Property shall be paid to
Seller).  Seller shall not have the right to pursue tenants for payment of such
from and after Closing. If the 2017 Stub Reconciliation evidences that Seller
has over-collected Additional Rent from tenants under Leases for such period,
Seller shall promptly pay such over-collected amounts to Purchaser, and
Purchaser shall thereafter be responsible for making reimbursements to the
applicable tenants or applying the same to post-closing Expenses in accordance
with the applicable Leases.
(iii)    As used in this Section 6.3.2.5, the term “Expenses” means all expenses
and taxes recoverable from tenants under the Leases. As used in this Section
6.3.2.5, the term “Additional Rent(s)” means Rents in excess of the “base”
portion of Rents.
6.3.2.6.    Notwithstanding the foregoing, if any Expense or other proration
cannot be determined at the Closing, the adjustments will be made between the
parties as soon after Closing as possible, subject to the limitations of Section
6.3.2.7. For example, Purchaser acknowledges that the Leases are so called “net
leases” with Seller, as landlord under the Leases, collecting from tenants
additional Rent to cover items such as taxes, insurance, utilities, maintenance
and other operating costs and expenses incurred by Seller in connection with the
ownership, operation, maintenance and management of the Property. Because the
collections are based on budgeted expenses (as opposed to actual) for the year
in which Closing occurs, it is likely that there will need to be a post-Closing
reconciliation after actual expenses for the year in which Closing occurs are
finally determined.
6.3.2.7.    Subject to the provisions of Section 6.3.2.5, either party shall be
entitled to a post-Closing adjustment for any incorrect proration or adjustment
provided written notice thereof is given to the other party within one (1) year
of Closing.
6.3.2.8.    Seller reserves the right to meet with governmental officials and to
contest any reassessment governing or affecting Seller’s obligations to pay
taxes and assessments or other charges with respect to calendar year 2016 and
prior years (but not calendar year 2017), and the right to contest any
assessment of the Property or any portion thereof for such




17

--------------------------------------------------------------------------------




periods and to attempt to obtain a refund for any taxes previously paid for such
periods. Seller shall retain all rights with respect to any refund of taxes
applicable to any period prior to the Closing Date, subject to the entitlements
of tenants under the Leases relating to the period during which Landlord owned
the Property. Should any such refund be paid by the relevant authority to
Purchaser rather than to Seller, Purchaser will promptly pay the same over to
Seller. In the event that Seller receives a refund of taxes on account of the
calendar year in which the Closing occurs, Seller shall promptly pay to
Purchaser that portion of such refund allocable to the period from and after the
Closing Date.
6.3.3.    Closing Costs. Seller shall pay (i) all county and city transfer
taxes; (ii) the premium for a standard CLTA owner’s title insurance policy;
(iii) one-half of all escrow fees; and (iv) all other costs and expenses
allocated to Seller pursuant to this Agreement. Purchaser shall pay (i) the cost
of the Title Policy above the amount Seller is obligated to pay, including the
cost of any endorsements requested by Purchaser, and the premium for any policy
of lender’s title insurance; (ii) all recording fees; (iii) one-half of all
escrow fees; and (iv) all other costs and expenses allocated to Purchaser
pursuant to this Agreement.
6.3.4.    Closing. Pursuant to Section 6.1 above, Title Company shall close the
escrow for this transaction when it is in a position to issue the Title Policy
and has received from Seller and Purchaser the items required of each in
Sections 6.2.1 and 6.2.2 above. Title Company shall close escrow by doing the
following:
6.3.4.1.    Recording the grant deed referred to in Section 6.2.1.1 in the
Official Records of Los Angeles County (or, in the event of a “gap” closing
which is agreed to by Seller and Purchaser in writing, submitting such grant
deed for recording in the Official Records of Los Angeles County, California and
within 2 business days thereafter providing a recorded copy of same to Seller
and Purchaser);
6.3.4.2.    Delivering to Purchaser the Title Policy, the original documents and
items listed in Section 6.2.1 above, and a closing statement for the escrow
consistent with this Agreement and signed by Purchaser and Seller (the “Closing
Statement”), and any refund due Purchaser; and
6.3.4.3.    Delivering to Seller the amount due Seller as shown on the Closing
Statement, the original documents listed in Section 6.2.2 above, and a signed
original of Seller’s Closing Statement.
6.3.5.    Survival. The obligations under this Section 6.3 shall survive Closing
and delivery of the deed to Purchaser.
6.3.6.    Possession. Upon Closing, Seller shall deliver to Purchaser possession
of the Property, subject to such matters as are permitted by or pursuant to this
Agreement.




18

--------------------------------------------------------------------------------




7.    CASUALTY LOSS AND CONDEMNATION
If, prior to Closing, the Property or any part thereof shall (i) be condemned or
transferred in lieu of condemnation, (ii) become the subject of pending or
threatened condemnation proceedings, or (iii) be destroyed or damaged by fire or
other casualty, then Seller shall so notify Purchaser in writing, and:


7.1    Material Event. If such event (a) would result in costs to restore in
excess of $350,000 or (b) would result in any (i) loss of access to the Property
which causes the Property to fail to comply with applicable laws or codes, or
(ii) material and adverse loss of parking at the Property, (c) would entitle any
of the tenants at the Property to terminate their Leases, or (d) would result in
an uninsured cost to restore the Improvements to substantially the same
condition as prior to such event in excess of $30,000 (excluding the amount of
any deductible) (any such event, a “Material Event”) then Purchaser shall have
the option either to (i) terminate this Agreement (by written notice given to
Seller within twenty (20) days of receipt of notice of the applicable event) or
(ii) consummate the transaction contemplated by this Agreement notwithstanding
such condemnation, destruction or damage; provided, however, if Purchaser elects
to terminate this Agreement for an uninsured casualty pursuant to clause (d),
then Seller may elect, by giving written notice to Purchaser within five (5)
business days after receipt of Purchaser’s notice terminating this Agreement, to
give Purchaser a credit against the Purchase Price for the entire uninsured cost
to restore the Improvements to substantially the same condition as prior to such
event, in which case Purchaser’s termination notice will be deemed rescinded and
this Agreement will continue in full force and effect. If Purchaser elects to
consummate the transaction contemplated by this Agreement, Purchaser shall be
entitled to receive the condemnation proceeds (except any related to loss of
rentals or income for the period prior to Closing, to which Seller shall be
entitled) or settle the loss under all policies of insurance applicable to the
destruction or damage and receive the proceeds of insurance applicable thereto
(other than the proceeds of any business or rental interruption insurance
applicable to the period prior to Closing, to which Seller shall be entitled),
and Seller shall credit Purchaser for the lesser of the cost to repair the
damage or destruction or the amount of all deductibles under any insurance
policies and further Seller shall execute and deliver to Purchaser all required
proofs of loss, assignments of claims and other similar items.
7.2    Non-material Event. If such event is not a Material Event, Purchaser
shall be required to close, but shall be entitled to receive the condemnation
proceeds (except any related to loss of rentals or income for the period prior
to Closing, to which Seller shall be entitled) or settle the loss under all
policies of insurance applicable to the destruction or damage and receive the
proceeds of insurance applicable thereto (other than the proceeds of any
business or rental interruption insurance applicable to the period prior to
Closing, to which Seller shall be entitled), and Seller shall credit Purchaser
for the lesser of the cost to repair the damage or destruction or the amount of
all deductibles under any insurance policies and further Seller shall execute
and deliver to Purchaser all required proofs of loss, assignments of claims and
other similar items.




19

--------------------------------------------------------------------------------




8.    REPRESENTATIONS AND WARRANTIES
8.1    Except as set forth on Exhibit K attached hereto, Seller hereby makes the
following representations and warranties to Purchaser, which representations and
warranties shall survive the Closing for a period of nine (9) months (it being
understood that so long as Purchaser has actually filed a lawsuit specifically
alleging breach of any such representation or warranty within said nine (9)
month period, any claim arising therefrom shall survive the pendency of said
lawsuit) and all of which (i) are material and are being relied upon by
Purchaser, and (ii) are true, complete and accurate, in all material respects,
as of the date hereof and, unless otherwise specified, shall be true, complete
and accurate, as modified by any Pre-Closing Disclosures (defined below) and in
all material respects, at the Closing Date.
8.1.1.    Authority, etc. Seller is a limited liability company, duly formed and
validly existing and in good standing under the laws of the State of California,
and has full power and lawful authority under Seller’s organizational documents
to enter into and carry out the terms and provisions of this Agreement and to
execute and deliver all documents which are contemplated by this Agreement. All
actions necessary to confer such power and authority upon the persons executing
this Agreement (and all documents which are contemplated by this Agreement to be
executed on behalf of Seller) have been taken. Seller’s execution, delivery and
performance of this Agreement will not result in any violation of, or default
under, or require any notice or consent under, any of Seller’s organizational
documents, any other agreement to which Seller is a party or any law, judgment
or order applicable to Seller.
8.1.2.    Leases. All of the leases, licenses and occupancy agreements (as the
same may be amended) affecting the Property and all amendments and guarantees
thereof (collectively, “Leases”) are listed on Exhibit I attached hereto, and
such list of Leases is true, correct and complete. During the twenty-four (24)
months prior to the Contract Date, Seller has not given to, and to Seller’s
Knowledge has not received from, any tenant any written notice of a default that
has not subsequently been cured, and Seller has no Knowledge of any other
uncured default under any of the Leases by the landlord or tenant thereunder.
Additionally, there are no outstanding tenant improvement obligations, Tenant
Inducements, free rent credits, or any other monetary inducements owed by the
landlord under (or in connection with) any of the Leases.
8.1.3.    Contracts. All of the service, management, maintenance, repair,
parking, construction, and other contracts relating to the ownership and
operation of the Property, other than the Leases and brokerage agreements, are
listed on Exhibit J attached hereto (the “Contracts”), and such list of
Contracts is true, correct and complete. During the twenty-four (24) months
prior to the Contract Date, Seller has not given to, or to Seller’s Knowledge,
received from, any other party to a Contract any written notice of a default
that has not subsequently been cured, and Seller has no Knowledge of any other
uncured default under any of the Contracts by any party thereto.
8.1.4.    Foreign Person. Seller is not a “foreign person” as defined in
Internal Revenue Code Section 1445 and any related regulations. At the Closing,
Purchaser will have no duty to collect withholding taxes for Seller pursuant to
the Foreign Investment in U.S. Real Property Tax Act of 1980, as amended.




20

--------------------------------------------------------------------------------




8.1.5.    Bankruptcy. Seller has not (i) made a general assignment for the
benefit of creditors; (ii) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by its creditors; (iii) suffered
the appointment of a receiver to take possession of all or substantially all of
its assets; or (iv) suffered the attachment or other judicial seizure of all or
substantially all of its assets.
8.1.6.    Litigation. Seller has not been served with any litigation which is
still pending against the Seller with respect to its ownership or operation of
the Property that, if determined adversely to Seller, would materially and
adversely affect the Property or Seller’s ability to consummate the transactions
contemplated by this Agreement, and has no Knowledge of any filed and pending
condemnation proceedings affecting any portion of the Property.
8.1.7.    Violations. Seller has not received from any governmental authority
written notice of any currently existing material violation of any statute,
ordinance, rule, regulation or order applicable to the Property, or any part
thereof, that will not have been corrected prior to Closing.
8.1.8.    Environmental. Seller has delivered or made available to Purchaser
pursuant to Section 5.1 true, correct and complete copies of all written third
party environmental audits with respect to the Property in Seller’s possession.
8.1.9.    Licenses and Permits. To Seller’s Knowledge, Seller has not received
written notice from any applicable governmental or quasi-governmental entity, or
other person or entity, of any material violation of any license or permit
issued, approved or granted by any governmental or quasi-governmental entity in
connection with the Property, including all renewals and modifications of the
foregoing, that has not subsequently been cured.
8.1.10.    OFAC. Neither: (i) Seller, any affiliate of Seller nor any other
person or entity controlled by Seller; nor (ii) to the Knowledge of Seller,
without further inquiry, any person or entity who owns a controlling interest in
or otherwise controls Seller; nor (iii) any person or entity for whom Seller is
acting as agent or nominee in connection with this investment, is a country,
territory, person or entity, organization, or entity named on an OFAC List, is a
prohibited country, territory, person or entity, organization, or entity under
any economic sanctions program administered or maintained by OFAC. As used in
this Agreement, the term “OFAC” means the U.S. Department of the Treasury’s
Office of Foreign Assets Control, and the term “OFAC List” means any list of
prohibited countries, individuals, organizations and entities that is
administered or maintained by OFAC, including: (i) Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001) issued by the President of the
United States (Executive Order Blocking Property and Prohibiting Transactions
with Persons Who Commit, Threaten to Commit, or Support Terrorism), any related
enabling legislation or any other similar executive orders, (ii) the List of
Specially Designated Nationals and Blocked Persons (the “SDN List”) maintained
by OFAC), and/or on any other similar list (“Other Lists”) maintained by OFAC
pursuant to any authorizing statute, executive order or regulation, or (iii) a
“Designated National” as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515.




21

--------------------------------------------------------------------------------




8.1.11.    Profit and Loss Statements. The profit and loss statements for the
Property delivered to Purchaser were prepared by or for Seller in the ordinary
course of its business.
8.1.12.    Definition of Knowledge. When used in this Agreement, the terms
“Seller’s Knowledge” and “Knowledge” of Seller shall mean and be limited to the
actual (and not constructive) current knowledge, without duty of inquiry or
investigation, of Jacob Mathews who Seller represents is an employee or
representative of Seller with significant knowledge regarding the management and
operation of the Property.
8.2    Pre-Closing Disclosure. As of Closing, Seller shall be deemed to remake
and restate the representations set forth in Section 8.1, except that the
representations shall be updated by delivering written notice to Purchaser in
order to reflect any fact, matter or circumstance in Seller’s Knowledge that
would make any of Seller’s representations or warranties contained herein
materially untrue, incomplete or incorrect (any such disclosure being referred
to as a “Pre-Closing Disclosure”). Purchaser acknowledges that Seller shall have
no liability, obligation or responsibility, and shall not be in default under
this Agreement, with respect to any representation or warranty which was true
and accurate when made by Seller upon the execution and delivery of this
Agreement and which subsequently becomes untrue or inaccurate for any reason
which is not a breach or default by Seller of the covenants made by Seller in
this Agreement (e.g., an untruth or inaccuracy due to the passage of time,
litigation initiated against Seller by a third party, events occurring or
Knowledge acquired by Seller after the Contract Date, etc.). Seller shall not be
liable to Purchaser for a breach of any of the representations and warranties
set forth in this Agreement if, and to the extent that, Purchaser has knowledge
of such breach at Closing (and in particular Purchaser shall be deemed to have
knowledge of the existence of all of the Documents and the contents thereof to
the extent delivered or made available to Purchaser), whether due to a
Pre-Closing Disclosure or otherwise (unless the representation was untrue when
made on the Contract Date or became untrue due to a breach or default by Seller
hereunder (a “Seller Default Breach”), in which case Purchaser’s remedies shall
be governed by Section 11.1 below). Purchaser’s sole remedy for any such
Pre-Closing Disclosure and for any breach of which it has knowledge shall be to
terminate this Agreement within five (5) business days after the Pre-Closing
Disclosure or gaining knowledge of such breach (and in all events prior to
Closing), failing which, Purchaser shall be deemed to have accepted all
Pre-Closing Disclosures and waived any breach of Seller’s representations and
warranties of which Purchaser has knowledge. Notwithstanding anything herein to
the contrary, in the event Purchaser terminates the Agreement on account of a
Seller Default Breach, Purchaser shall be entitled to reimbursement of its
actual out-of-pocket expenses incurred in connection with this Agreement
(excluding any expenses incurred in connection with any proposed financing), not
to exceed $50,000. For purposes of this Section 8.2 and Section 9.1.1 below, the
terms “materially” and “material” shall mean for matters quantifiable in terms
of money, an amount in excess of $40,000 and for all other matters, disclosures
or breaches that would prompt a commercially reasonable buyer to request a
reduction in excess of $40,000 in the Purchase Price. Notwithstanding anything
to the contrary contained herein, Purchaser shall have no right to terminate
this Agreement by reason of any untruth or inaccuracy in Seller’s
representations and warranties which is caused by an action which Seller is
authorized or permitted to take under this Agreement. The provisions of this
Section 8.2 shall survive the Closing or termination of this Agreement for any
cause.




22

--------------------------------------------------------------------------------




8.3    Purchaser’s Representations and Warranties. Purchaser hereby makes the
following representations and warranties to Seller, which representations and
warranties shall survive the Closing and all of which (i) are material and are
being relied upon by Seller, and (ii) are true, complete and accurate, in all
material respects, as of the date hereof and shall be true, complete and
accurate, in all material respects, as of the Closing Date:
8.3.1.    Authority, etc. Purchaser is a limited partnership duly formed and,
validly existing under the laws of the State of Delaware and is in good standing
under the laws of the States of Delaware and California, and has full power and
lawful authority under Purchaser’s organizational documents to enter into and
carry out the terms and provisions of this Agreement and to execute and deliver
all documents which are contemplated by this Agreement. All actions necessary to
confer such power and authority upon the persons executing this Agreement (and
all documents which are contemplated by this Agreement to be executed on behalf
of Purchaser) have been taken or will be taken prior to Closing. Purchaser’s
execution, delivery and performance of this Agreement will not result in any
violation of, or default under, or require any notice or consent under, any of
Purchaser’s organizational documents, any other agreement to which Purchaser is
a party or any law, judgment or order applicable to Purchaser.
8.3.2.    Bankruptcy. Purchaser has not (i) made a general assignment for the
benefit of creditors; (ii) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by its creditors; (iii) suffered
the appointment of a receiver to take possession of all or substantially all of
its assets; or (iv) suffered the attachment or other judicial seizure of all or
substantially all of its assets.
8.3.3.    OFAC. Neither: (i) Purchaser, any affiliate of Purchaser nor any other
person or entity controlled by Purchaser; nor (ii) to the actual knowledge,
without further inquiry, of Purchaser’s representative Alan Shapiro, any person
or entity who owns a controlling interest in or otherwise controls Purchaser;
nor (iii) any person or entity for whom Purchaser is acting as agent or nominee
in connection with this investment, is a country, territory, person or entity,
organization, or entity named on an OFAC List, is a prohibited country,
territory, person or entity, organization, or entity under any economic
sanctions program administered or maintained by OFAC.
8.3.4.    Assignment. If Purchaser assigns its rights under this Agreement
pursuant to the terms of Section 12.1 below, such permitted assignee shall be
required and deemed to have made all of the foregoing representations and
warranties as of the date of assignment and the Closing Date, modified to apply
to the assignee, including its form of enterprise and state of formation. All of
such assignee’s representations and warranties shall survive the Closing.




23

--------------------------------------------------------------------------------




9.    CONDITIONS PRECEDENT
9.1    Purchaser’s Conditions Precedent. The obligation of Purchaser to close
the transaction contemplated by this Agreement is contingent upon any one or
more of the following, the failure of any of which shall, upon written notice by
Purchaser to Seller, cause this Agreement to terminate; provided, however, that,
if such failure of the condition constitutes a default on the part of Seller
under any other provision of this Agreement, except as otherwise provided in
Section 8.2, Purchaser shall have all of its rights and remedies set forth in
Section 11.1 hereof. Notwithstanding the foregoing, Purchaser’s election to
proceed with the Closing and deliver the Cash Balance shall be deemed
Purchaser’s waiver of all of its conditions precedent to the extent any of such
have not been previously satisfied or waived.
9.1.1.    Representations. Each and every representation and warranty of Seller
set forth in Section 8.1 above shall be materially true, complete and correct as
of the Closing Date, as modified by any Pre-Closing Disclosures. Notwithstanding
the foregoing, if Seller makes any material Pre-Closing Disclosure to Purchaser,
Purchaser shall have the right to terminate this Agreement by delivering written
notice thereof to Seller on or before the fifth (5th) business day after
Purchaser receives written notice of such Pre-Closing Disclosure (and if such
day is after the scheduled Closing Date, Closing shall be extended accordingly).
If Purchaser does not terminate this Agreement pursuant to its rights under this
Section 9.1.1, then such representations and warranties shall be deemed modified
to conform them to the Pre-Closing Disclosure.
9.1.2.    Title Policy. The Title Company shall be irrevocably committed to
issue the Title Policy upon Closing in accordance with Section 4.5 hereof.
9.1.3.    No Default. Seller shall not be in default under any of its material
obligations hereunder.
9.1.4.    Tenant Estoppels, SNDA.
9.1.4.1.    On or before the Closing Date, Purchaser shall have received
estoppel certificates meeting the requirements of this Section 9.1.4 (the
“Tenant Estoppels”), dated not more than thirty (30) days prior to the Closing
Date, from all of the tenants under the Leases (the “Estoppel Threshold”).
9.1.4.2.    At such time as Seller reasonably determines it is appropriate given
the Closing Date, Seller shall prepare draft Tenant Estoppels, which shall be
substantially in the Form of Exhibit B attached hereto; provided, however, if
any applicable Lease limits the information required to be certified by the
tenant, then a Tenant Estoppel setting forth only such required information
shall be deemed acceptable with respect to such Lease. Prior to delivery of
completed Tenant Estoppels to the applicable tenants, Seller shall send them to
Purchaser for Purchaser’s approval, which approval shall not be unreasonably
withheld or conditioned and shall be deemed granted unless written notice to the
contrary (setting forth Purchaser’s grounds for disapproval and/or comments,
both of which must be reasonable) shall be provided by Purchaser within two (2)
business days after receipt from Seller. Promptly after Purchaser’s approval or
deemed approval of the Tenant Estoppels, Seller shall send the Tenant Estoppels
to the applicable




24

--------------------------------------------------------------------------------




tenants, and Purchaser shall send each Tenant Estoppel to Purchaser promptly
upon return by the applicable Tenant. Purchaser and Seller agree that the mere
failure of Seller to obtain the Tenant Estoppels required hereunder shall not be
deemed a default by Seller, so long as Seller has otherwise complied with this
Section 9.1.4.2.
9.1.4.3.    Purchaser shall have a period of two (2) business days from the
receipt of the signed Tenant Estoppels (or until the scheduled Closing Date, if
earlier) to notify Seller of any objection to such Tenant Estoppels due to the
fact that any such Tenant Estoppel contains material and adverse changes from
the completed but unsigned form approved by Purchaser prior to Seller sending it
to the applicable tenant (the “Estoppel Review Period”). If Purchaser fails to
notify Seller of any objection to the Tenant Estoppels during the Estoppel
Review Period, the Tenant Estoppels shall be deemed approved by Purchaser. In
the event Purchaser shall notify Seller of such an objection prior to the
expiration of the Estoppel Review Period, Seller shall have the right, but not
the obligation, to attempt to cure such objection by causing the applicable
tenant to re-execute or amend such Tenant Estoppel to remedy Purchaser’s
objection. Within five (5) days after receipt of Purchaser’s notice of
objection, Seller shall notify Purchaser in writing whether Seller elects to
attempt to cause the applicable tenant to re-execute or amend such Tenant
Estoppel, and failure of Seller to provide any notice to Purchaser within such
five (5) day period shall be deemed Seller’s election not to attempt to cure
Purchaser’s objection. If Seller elects, or is deemed to have elected, not to
cure any objection, Purchaser shall have two (2) business days from the receipt
of Seller’s notice (or from the expiration of the five (5) day period if no
notice is given) to do one of the following: (i) terminate this Agreement; or
(ii) waive its objections to the applicable Tenant Estoppel and agree to
purchase the Property subject to the items to which Purchaser had objected, and
failure of Purchaser to provide any notice to Seller within such two (2)
business day period shall be deemed an election under (ii) above. If Seller
elects to attempt to cause the applicable tenant to re-execute or amend a Tenant
Estoppel, Seller shall use commercially reasonable efforts to cause such
re-execution or amendment, at no cost to Seller. Seller may extend the Closing
Date by up to ten (10) days as necessary to accommodate the process set forth in
this Section 9.1.4.3. For purposes of this Section 9.1.4.3, the term “material
and adverse” shall include changes which, individually or when aggregated with
changes and contained in other Tenant Estoppels, results or would result in
damages or losses in excess of $40,000, provided that Purchaser shall receive a
credit at Closing for damages or losses up to $30,000, in the aggregate, which
result or would result from changes from any completed but unsigned form Tenant
Estoppel which was approved by Purchaser prior to Seller sending it to the
applicable tenant.
9.1.4.4.    Seller agrees that upon the request of Purchaser, Seller shall
deliver to 3705 Group, LLC the form of subordination, non-disturbance and
attornment agreement required by Purchaser’s mortgage lender (the “SNDA”) and
shall request that 3705 Group, LLC execute and return the SNDA prior to Closing;
provided however, that it shall not be a condition to Closing that Seller
deliver to Purchaser the executed SNDA and the failure of Seller to obtain the
SNDA shall not constitute a default by Seller under this Agreement.
9.1.5.    No Financing Contingency. Notwithstanding any term or provision of
this Agreement (including any reference to any Purchaser’s financing or any
lender), Purchaser expressly acknowledges, covenants and agrees that there shall
be no financing contingency with




25

--------------------------------------------------------------------------------




respect to the transaction contemplated hereby and Purchaser’s obligations
hereunder to complete the Closing and consummate the purchase of the Property
pursuant to this Agreement shall not be conditioned upon or subject to Purchaser
obtaining financing to pay all or any portion of the Purchase Price.
9.2    Seller’s Conditions Precedent. The obligation of Seller to close the
transaction contemplated by this Agreement is contingent upon any one or more of
the following, the failure of any of which shall, upon written notice by Seller
to Purchaser cause this Agreement to terminate provided, however, that, if such
failure of the condition constitutes a default on the part of Purchaser under
any other provision of this Agreement, Seller shall have all of its rights and
remedies set forth in Section 11.2 hereof.
9.2.1.    No Default. Purchaser shall not be in default under any of its
material obligations hereunder.
9.2.2.    Representations. Each and every representation and warranty of
Purchaser set forth in Section 8.3 above shall be materially true, complete and
correct as of the Closing.
10.    BROKERAGE
Neither party has had any contact or dealings regarding the Property, through
any licensed real estate broker or other persons who can claim a right to a
commission or finder’s fee in connection with this transaction, except for CBRE,
Inc. representing Seller and Purchaser (“Broker”). The parties agree that upon
consummation of the Closing, Seller shall pay any brokerage commission due to
Broker pursuant to a separate agreement between Seller and Broker. Broker shall
not be entitled to any monies or other recovery realized by Seller arising out
of Purchaser’s default. In the event that any other party claims a commission or
finder’s fee in this transaction, the party through whom the party makes its
claim shall be responsible for said commission or fee and shall indemnify the
other against all costs and expenses (including reasonable attorneys’ fees)
incurred in defending against the same. This indemnification obligation shall
survive the Closing or termination of this Agreement for any cause.
11.    DEFAULTS AND REMEDIES
11.1    Seller Default. Notwithstanding anything to the contrary contained in
this Agreement, if Seller fails to perform in accordance with the terms of this
Agreement prior to Closing and the Closing does not occur, then Purchaser may,
as its sole and exclusive remedy hereunder and at Purchaser’s option, either (a)
terminate this Agreement, or (b) provided an action is filed within sixty (60)
days after the scheduled Closing Date, seek specific performance of this
Agreement, but not any damages (whether actual, direct, indirect, consequential,
compensatory, punitive or otherwise). Purchaser’s failure to seek specific
performance as aforesaid shall constitute its election to proceed under clause
(a) above. If specific performance of Seller’s obligation to convey the Property
is not available to Purchaser due to an intentional act of Seller (i.e., Seller
has sold the Property to another party), then in addition to terminating this
Agreement, Purchaser may seek damages in an amount not in excess of Seven
Hundred Fifty Thousand Dollars ($750,000).




26

--------------------------------------------------------------------------------




11.2    Purchaser Default. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS AGREEMENT, IF THE CLOSING FAILS TO OCCUR DUE TO PURCHASER’S DEFAULT UNDER
THE TERMS OF THIS AGREEMENT, THE DEPOSIT SHALL BE PAID TO SELLER AS LIQUIDATED
DAMAGES (WHICH SHALL BE SELLER’S SOLE AND EXCLUSIVE REMEDY AGAINST PURCHASER FOR
PURCHASER’S FAILURE TO PURCHASE THE PROPERTY), AT WHICH TIME THIS AGREEMENT
SHALL TERMINATE. SELLER ACKNOWLEDGES AND AGREES THAT (1) THE AMOUNT OF THE
DEPOSIT IS A REASONABLE ESTIMATE OF AND BEARS A REASONABLE RELATIONSHIP TO THE
DAMAGES THAT WOULD BE SUFFERED AND COSTS INCURRED BY SELLER AS A RESULT OF
HAVING WITHDRAWN THE PROPERTY FROM SALE AND THE FAILURE OF CLOSING TO HAVE
OCCURRED DUE TO A DEFAULT OF PURCHASER UNDER THIS AGREEMENT; (2) THE ACTUAL
DAMAGES SUFFERED AND COSTS INCURRED BY SELLER AS A RESULT OF SUCH WITHDRAWAL AND
FAILURE TO CLOSE DUE TO A DEFAULT OF PURCHASER UNDER THIS AGREEMENT WOULD BE
EXTREMELY DIFFICULT AND IMPRACTICAL TO DETERMINE; (3) PURCHASER SEEKS TO LIMIT
ITS LIABILITY UNDER THIS AGREEMENT TO THE AMOUNT OF THE DEPOSIT IN THE EVENT
THIS AGREEMENT IS TERMINATED AND THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT
DOES NOT CLOSE DUE TO A DEFAULT OF PURCHASER UNDER THIS AGREEMENT; AND (4) THE
AMOUNT OF THE DEPOSIT SHALL BE AND CONSTITUTE REASONABLE AND VALID LIQUIDATED
DAMAGES. THE PARTIES AGREE THAT THE DEPOSIT IS NOT INTENDED AS A FORFEITURE OR
PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369 BUT
SHALL BE TREATED AS LIQUIDATED DAMAGES PURSUANT TO CALIFORNIA CIVIL CODE
SECTIONS 1671, 1676 AND 1677. NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO LIMIT
PURCHASER’S LIABILITY TO SELLER, IF ANY, (A) WITH RESPECT TO ANY INDEMNIFICATION
OR OTHER PROVISION OF THIS AGREEMENT THAT EXPRESSLY SURVIVES THE CLOSING OR
TERMINATION OF THIS AGREEMENT (INCLUDING THE RIGHT TO REIMBURSEMENT FOR LEGAL
AND OTHER COSTS OF ENFORCEMENT), AND SELLER SHALL RETAIN ALL RIGHTS AND
REMEDIES, AT LAW OR IN EQUITY, WITH RESPECT TO THOSE PROVISIONS, AND (B) IN THE
EVENT THAT, FOLLOWING ANY TERMINATION OF THIS AGREEMENT, PURCHASER OR ANY PARTY
AFFILIATED WITH PURCHASER, ASSERTS ANY CLAIMS OR RIGHTS TO THE PROPERTY THAT
MIGHT DELAY OR PREVENT SELLER FROM HAVING CLEAR, INDEFEASIBLE AND MARKETABLE
TITLE TO THE PROPERTY OR OTHERWISE IMPEDE OR DELAY A SUBSEQUENT SALE OF THE
PROPERTY.
Initials of Seller: __________________    Initials of Purchaser:
__________________


11.3    Rights after Closing. After Closing, Seller and Purchaser shall, subject
to the terms and conditions of this Agreement, have such rights and remedies as
are available at law or in equity, with respect to those provisions and claims
that expressly survive Closing, except that neither Seller nor Purchaser shall
be entitled to recover from the other punitive, consequential, indirect or
special damages.




27

--------------------------------------------------------------------------------




11.4    Survival. The provision of this Section 11 shall survive the Closing or
termination of this Agreement for any cause.
12.    MISCELLANEOUS
12.1    Assignment. Purchaser shall not assign its rights or delegate its
obligations hereunder without the prior written consent of Seller, which consent
may be granted, conditioned or withheld in its sole and absolute discretion;
provided, however, that Purchaser shall be permitted to assign its rights and
obligations under this Agreement to a limited partnership or limited liability
company in which Purchaser (or an entity that controls, is controlled by or is
under common control with, Purchaser) serves as the general partner, manager or
sole member, as applicable, without Seller’s consent, provided Seller is given
evidence of such assignment, the existence and good standing of the assignee,
and the interest of Purchaser (or an entity that controls, is controlled by or
is under common control with, Purchaser), as general partner, manager or sole
member, in the assignee. Subject to the foregoing, this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the parties hereto
and their respective heirs, devisees, executors, administrators, legal
representatives, successors and assigns. In connection with any approved or
permitted assignment, the assignee shall assume the assignor’s obligations
hereunder, but, until the Closing only, the assignor shall nevertheless remain
jointly and severally liable with the assignee therefor. The provisions of this
Section 12.1 shall survive the Closing or termination of this Agreement.
12.2    Entire Agreement. This document represents the final and complete
agreement between the parties with respect to the subject matter hereof and
supersedes all other prior or contemporaneous agreements, communications or
representations, whether oral or written, express or implied. The parties
acknowledge and agree that they may not and are not relying on any
representation, promise, inducement, or other statement, whether oral or written
and by whomever made, that is not contained expressly in this Agreement. This
Agreement may only be modified by a written instrument signed by representatives
authorized to bind both parties. Oral modifications are unenforceable.
12.3    Time. Time is of the essence of this Agreement. In the computation of
any period of time provided for in this Agreement or by law, the day of the act
or event from which the period of time runs shall be excluded, and the last day
of such period shall be included, unless it is a Saturday, Sunday, or legal
holiday, in which case the period shall be deemed to run until the end of the
next day which is not a Saturday, Sunday, or legal holiday.
12.4    Notices. All notices and any other communications permitted or required
under this Agreement must be in writing and will be effective (i) immediately
upon delivery in person, provided delivery is made during regular business hours
or receipt is acknowledged by a person reasonably believed by the delivering
party to be employed by the recipient; (ii) immediately upon delivery if
delivery is made by electronic mail transmission (“Email”) (so long as any Email
notice contains the following in the Subject line in all caps: “OFFICIAL NOTICE
UNDER SILVERLAKE COLLECTION PSA”) completed before 5:00 pm California time on a
business day, as evidenced by the transmission confirmation generated by the
sending Email system; and otherwise on the business day next following the date
of completed transmission; provided, however,




28

--------------------------------------------------------------------------------




that any communication by Email to be effective must be confirmed two (2)
business days after transmission by duplicate notice delivered as otherwise
provided herein; (iii) the next business day after timely deposit with a
commercial courier or delivery service for overnight delivery, provided delivery
is made during regular business hours or receipt is acknowledged by a person
reasonably believed by the delivering party to be employed by the recipient; or
(iv) the date indicated on the return receipt if deposited with the United
States Postal Service, certified mail, return receipt requested, postage
prepaid. The inability to deliver because of a changed address of which no
notice was given, or rejection or other refusal to accept any notice, shall be
deemed to be the receipt of the notice as of the date of such inability to
deliver or rejection or refusal to accept. Any notice to be given by any party
hereto may be given by the counsel for such party. All notices must be properly
addressed and delivered to the parties at the addresses set forth below, or at
such other addresses as either party may subsequently designate by written
notice given in the manner provided in this Section:
If to Seller:
Sunset Triangle Investors, LLC
17351 W. Sunset Blvd #1A
Pacific Palisades, CA 90272
Attention: Jake Mathews
Telephone: (310) 454-6593
Email: jake@9mileinvestments.com
 
 
With a copy to:
Farella Braun + Martel LLP
235 Montgomery Street
San Francisco, CA 94111
Attention: Gregory B. Shean
Telephone: (415) 954-4957
Email: gshean@fbm.com
 
 
If to Purchaser:
Strategic Realty Operating Partnership, LP
c/o Glenborough, LLC
66 Bovet Rd., Suite 100
San Mateo, CA 94402
Attention: Alan Shapiro
Fax No. 650-343-9690
Email: alan.shapiro@glenborough.com
 
 
 
 
With a copy to:
Strategic Realty Operating Partnership, LP
c/o Glenborough LLC
66 Bovet Rd., Suite 100
San Mateo, CA 94402
Attention: G. Lee Burns, Jr.
Fax No. 650-343-9690
Email: chip.burns@glenborough.com





With an additional    Elkins Kalt Weintraub Reuben Gartside LLP
copy to:
2049 Century Park East, Suite 2700





29

--------------------------------------------------------------------------------




Los Angeles, CA 90064
Attention: Scott Kalt
Fax No. 310-746-4499
Email: skalt@elkinskalt.com


12.5    Law. This Agreement is entered into and shall be governed by and
construed in accordance with the laws of the State of California (without giving
effect to its choice of law principles). Subject to Section 12.10 below, the
parties agree that all suits or actions of any kind brought to interpret or
enforce the terms of, or otherwise arising out of or relating to, this Agreement
shall be filed and litigated solely in the state or federal courts in San
Francisco, California. Each party hereby consents to the personal and subject
matter jurisdiction of said courts.
12.6    No Recordation. Neither this Agreement nor any memorandum thereof shall
be recorded against the Property. The provisions of this Section 12.6 shall
survive the termination of this Agreement for any cause.
12.7    Counterparts. This Agreement may be signed in any number of counterparts
with the same effect as if the signatures to each counterpart were upon a single
instrument, and is intended to be binding when all parties have delivered their
signatures to the other parties. Signatures may be delivered by facsimile
transmission or by e-mail in a portable document format (pdf). All counterparts
shall be deemed an original of this Agreement.
12.8    Waiver. No consent or waiver by either party to or of any breach or
non-performance of any representation, condition, covenant or warranty shall be
enforceable unless in a writing signed by the party entitled to enforce
performance, and such signed consent or waiver shall not be construed as a
consent to or waiver of any other breach or non-performance of the same or any
other representation, condition, covenant, or warranty.
12.9    Severability. If any term, covenant or condition of this Agreement or
its application to any person or circumstances shall be held to be illegal,
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provisions to other persons or circumstances shall not be affected,
and each term hereof shall be legal, valid and enforceable to the fullest extent
permitted by law. In the event of such partial invalidity, the parties shall
seek in good faith to agree on replacing any such legally invalid provisions
with valid provisions which, in effect, will, from an economic viewpoint, most
nearly and fairly approach the effect of the invalid provision and the intent of
the parties in entering into this Agreement.
12.10    ARBITRATION OF DISPUTES. EXCEPT AS OTHERWISE SET FORTH BELOW, ANY
DISPUTE BETWEEN SELLER AND PURCHASER ARISING UNDER OR RELATING TO THIS
AGREEMENT, SHALL BE RESOLVED THROUGH ARBITRATION IN ACCORDANCE WITH THE
COMPREHENSIVE ARBITRATION RULES AND PROCEDURES OF JUDICIAL ARBITRATION AND
MEDIATION SERVICES (“JAMS”), AS AMENDED FROM TIME TO TIME. THE ARBITRATION SHALL
TAKE PLACE IN SAN FRANCISCO, CALIFORNIA. NOTWITHSTANDING ANY JAMS RULES TO THE
CONTRARY, THE ARBITRATION SHALL BE CONDUCTED BY A SINGLE ARBITRATOR. THE
ARBITRATOR SHALL NOT HAVE THE POWER, JURISDICTION OR AUTHORITY TO




30

--------------------------------------------------------------------------------




COMMIT ERRORS OF LAW. THE ARBITRATOR’S DECISION WILL BE FINAL AND BINDING, WILL
NOT BE SUBJECT TO APPEAL, AND MAY BE ENTERED AS A FINAL JUDGMENT IN ANY COURT OF
COMPETENT JURISDICTION; PROVIDED, HOWEVER, THAT THE DECISION MAY BE VACATED OR
CORRECTED PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 1286.2 OR
1286.6, INCLUDING WITHOUT LIMITATION, ON THE GROUNDS THAT THE ARBITRATOR
EXCEEDED HIS OR HER AUTHORITY BY COMMITTING AN ERROR OF LAW. ALL ARBITRATION
PROCEEDINGS SHALL BE CONFIDENTIAL, AND NEITHER THE PARTIES NOR THE ARBITRATOR
MAY DISCLOSE THE CONTENT OR RESULTS OF ANY ARBITRATION HEREUNDER WITHOUT THE
WRITTEN CONSENT OF ALL PARTIES TO THE DISPUTE, EXCEPT AS NECESSARY TO CONFIRM OR
VACATE THE ARBITRATOR'S AWARD. NOTWITHSTANDING ANYTHING CONTAINED IN THIS
SECTION 12.10, EITHER SELLER OR PURCHASER SHALL BE ENTITLED TO (A) COMMENCE
LEGAL PROCEEDINGS SEEKING ANY INJUNCTIVE OR OTHER PROVISIONAL RELIEF AS MAY BE
NECESSARY TO DEFINE OR PROTECT THE RIGHTS AND ENFORCE THE OBLIGATIONS CONTAINED
IN THIS AGREEMENT PENDING THE RESOLUTION OF A DISPUTE IN ACCORDANCE WITH THE
ARBITRATION PROCEDURES SET FORTH IN THIS SECTION 12.10, OR (B) JOIN ANY
ARBITRATION PROCEEDING ARISING OUT OF THIS AGREEMENT WITH ANY OTHER ARBITRATION
PROCEEDING ARISING OUT OF THIS AGREEMENT. THIS SECTION 12.10 SHALL NOT APPLY TO
ANY ACTION FOR BODILY INJURY OR WRONGFUL DEATH.
NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION
DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING
UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY
TRIAL. BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS
TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY INCLUDED IN THE
“ARBITRATION OF DISPUTES” PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION
AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE
AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO THIS
ARBITRATION PROVISION IS VOLUNTARY."
WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION TO
NEUTRAL ARBITRATION.
________________________
________________________


Seller
Purchaser

12.11    Further Assurances. Each party agrees to perform, execute and deliver,
on and after the Closing, such further actions and documents as may be
reasonably necessary or requested to more fully effectuate the purposes, terms
and intent of this Agreement and the




31

--------------------------------------------------------------------------------




conveyances contemplated herein, provided that such documents are consistent
with the terms of this Agreement, and do not increase Seller’s or Purchaser’s
obligations hereunder or subject Seller or Purchaser to additional liability not
otherwise contemplated by his Agreement.
12.12    Attorneys’ Fees. In the event of any litigation, judicial reference or
binding arbitration between the parties, whether based on contract, tort or
other cause of action or involving bankruptcy or similar proceedings, in any way
related to this Agreement or the Property, the non-prevailing party shall pay to
the prevailing party all reasonable attorneys’ fees and costs and expenses of
any type, without restriction by statute, court rule or otherwise, incurred by
the prevailing party in connection with any action or proceeding (including
arbitration proceedings, any appeals and the enforcement of any judgment or
award), whether or not the dispute is litigated or prosecuted to final judgment.
The “prevailing party” shall be determined based upon an assessment of which
party’s major arguments or positions taken in the action or proceeding could
fairly be said to have prevailed (whether by compromise, settlement, abandonment
by the other party of its claim or defense, final decision, after any appeals,
or otherwise) over the other party’s major arguments or positions on major
disputed issues. Any fees and costs incurred in enforcing a judgment shall be
recoverable separately from any other amount included in the judgment and shall
survive and not be merged in the judgment. The provisions of this Section 12.12
shall survive Closing or any termination of this Agreement.
12.13    Construction. The parties acknowledge that each party and its counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments or exhibits hereto. The captions preceding the text of each
Section are included for convenience of reference only and shall be disregarded
in the construction and interpretation of this agreement. Unless the context
clearly requires otherwise, (i) the plural and singular numbers shall each be
deemed to include the other; (ii) the masculine, feminine, and neuter genders
shall each be deemed to include the others; (iii) “shall,” “will,” or “agrees”
are mandatory, and “may” is permissive; (iv) “or” is not exclusive; (v)
“includes” and “including” are not limiting; and (vi) “days” means calendar days
unless specifically provided otherwise. All Recitals and Exhibits referred to in
this Agreement are incorporated herein by reference and shall be deemed a part
of this Agreement.
12.14    No Third-Party Beneficiaries. This Agreement shall benefit only
Purchaser and Seller, and their permitted successors and assigns, and no other
person or entity shall have any rights hereunder.
12.15    Purchaser Reports. If for any reason Purchaser does not consummate the
Closing (other than due to a default by Seller), then Purchaser shall, upon
Seller’s request and at no cost to Seller, provide copies of any and all
studies, reports, surveys and other information, data and/or documents relating
to the Property or any part thereof prepared for Purchaser by third parties,
subject to the right of such third party to consent to such delivery (provided
that Purchaser shall make a reasonable, good faith effort to obtain such
consent). Purchaser’s delivery of such reports shall be without any
representations or warranties whatsoever as to the matters set forth therein,




32

--------------------------------------------------------------------------------




and Seller shall not be entitled to rely on any such reports. The provisions of
this Section 12.15 shall survive termination of this Agreement.
12.16    Reporting Person. In order to comply with information reporting
requirements of Section 6045(e) of the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations thereunder, the parties agree (i) to
execute an IRS Form 1099-S Designation Agreement to designate the Title Company
as the party who shall be responsible for reporting the contemplated sale of the
Property to the Internal Revenue Service (the “IRS”) on IRS Form 1099-S and (ii)
to provide the Title Company with the information necessary to complete Form
1099-S.
12.17    Limitation Of Liability. Notwithstanding anything to the contrary
contained herein, if Closing shall have occurred (and Purchaser shall not have
waived, relinquished or released any applicable rights in further limitation),
the aggregate liability of Seller arising pursuant to or in connection with the
representations, warranties, indemnifications, covenants or other obligations
(whether express or implied) of Seller under this Agreement (or any document
executed or delivered in connection herewith) (collectively, the “Contract
Liabilities”) shall not exceed the sum of Four Hundred Thousand Dollars
($400,000) plus amounts payable by Seller under Section 12.12 and any amounts to
be paid by Seller under Section 6.3.2.5 hereof; provided that in no event shall
Seller be liable for any Contract Liabilities unless the aggregate amount of
such liabilities exceeds $30,000, in which event Seller shall be liable for the
full amount of such Contract Liabilities up to the limitation set forth above.
No constituent partner or member in Seller, nor any person, trust or entity that
becomes a constituent partner or member in Seller, nor any partner, member,
manager, shareholder, director, officer, employee, beneficiary, trustee or agent
of any of the foregoing, shall have any personal liability, directly or
indirectly, under or in connection with this Agreement or any agreement made or
entered into under or pursuant to the provisions of this Agreement, or any
amendment to any of the foregoing made at any time or times, heretofore or
hereafter, and Purchaser and its successors and assigns and, without limitation,
all other persons and entities, shall look solely to the assets of Seller for
the payment of any claim or for any performance, and Purchaser, on behalf of
itself and its successors and assigns, hereby waives any and all such personal
liability. Except for the rights and remedies of Purchaser expressly set forth
in this Agreement, it is expressly understood and agreed that notwithstanding
any applicable law to the contrary, Seller shall not have any liability for any
claim, cause of action or other liability arising out of or relating to this
Agreement or the Property whether based on contract, common law, statute, equity
or otherwise (subject, however, to Purchaser’s right to recover Purchaser’s
reasonable attorneys’ fees and court costs pursuant to Section 12.12).
12.18    Public Notices. Subject to the provisions of Section 5.1.3 hereof, any
press release and other public notice to be released by either party hereto
disclosing the consummation of the transactions contemplated hereby shall first
be submitted to the other party for review and comment, and each party shall
reasonably cooperate in addressing the concerns of the other with respect to the
nature and content of such disclosure (except and to the extent any such
disclosure may be required by law). The provisions of this Section 12.18 shall
survive the Closing or the termination of this Agreement for any cause.




33

--------------------------------------------------------------------------------




12.19    Authority. The individuals executing this Agreement on behalf of Seller
and Purchaser individually represent and warrant that he or she has been
authorized to do so and has the power to bind the party for whom they are
signing.
12.20    Termination. Upon any termination of this Agreement other than solely
due to a material default of Purchaser under the express provisions hereof, the
Deposit shall be returned to Purchaser, and neither party shall have any rights
or obligations under this Agreement, except for those that expressly survive
termination of this Agreement.
12.21    Exchange. Both Seller and Purchaser agree to reasonably cooperate with
each other in the event that either or both wish to participate in a like kind
exchange (an “Exchange”) pursuant to Section 1031 of the Internal Revenue Code
of 1986, as amended (the “Code”), and, in connection therewith either such party
may assign its rights under this Agreement to a qualified intermediary pursuant
to an assignment that satisfies the requirements of the Code. Seller shall pay
any additional costs that would not otherwise have been incurred by Purchaser or
Seller had Seller not consummated its purchase through an Exchange, and
Purchaser shall pay any additional costs that would not otherwise have been
incurred by Seller or Purchaser had Purchaser not consummated its purchase
through an Exchange. In connection with an Exchange by Purchaser, (1) Purchaser
shall indemnify, protect, defend and hold Seller harmless from any claims,
demands, causes of action, judgments, expenses, costs and attorneys’ fees which
result from Seller’s cooperation with such Exchange, which obligation shall
survive the Closing or termination of this Agreement, and (2) Seller shall not
(i) have its rights under this Agreement affected or diminished in any manner,
including, but not limited to, any delay in Closing, (ii) be responsible for
compliance with or be deemed to have warranted to Purchaser that the Exchange in
fact complies with Section 1031 of the Code, or (iii) appear in the chain of
title of any other property. In connection with an Exchange by Seller, (A)
Seller shall indemnify, protect, defend and hold Purchaser harmless from any
claims, demands, causes of action, judgments, expenses, costs and attorneys’
fees which result from Purchaser’s cooperation with such Exchange, which
obligation shall survive the Closing or termination of this Agreement, and (B)
Purchaser shall not (x) have its rights under this Agreement affected or
diminished in any manner including, but not limited to, any delay in Closing,
(y) be responsible for compliance with or be deemed to have warranted to Seller
that the Exchange in fact complies with Section 1031 of the Code, or (z) appear
in the chain of title of any other property.
12.22    Cooperation with Purchaser's Auditors and SEC Filing Requirements.
Subsequent to the Closing but no later than one (1) calendar year following the
Closing, Purchaser’s auditor (Moss Adams or any successor auditor selected by
Purchaser) may conduct an audit, only to the extent required by the Securities
and Exchange Commission (the “Audit”), of the income statements of the Property
for the last complete fiscal year immediately preceding the Closing and the stub
period through the Closing (the “Audit Period”) and to otherwise enable
Purchaser or its affiliates to prepare audited financial statements to the
extent necessary to comply with requirements of the Securities and Exchange
Commission. Seller shall reasonably cooperate (at no cost or liability of any
kind to Seller) with Purchaser’s auditor in the conduct of the Audit, so long as
such cooperation does not entail an excessive amount of time to be spent by
Seller or its representatives. Without limiting the foregoing, (a) Purchaser or
its designated independent or other auditor may audit the operating statements
of the Property for the Audit Period, at Purchaser’s expense and, upon




34

--------------------------------------------------------------------------------




Purchaser’s reasonable prior written request, Seller shall allow Purchaser’s
auditors reasonable access to such books and records maintained by Seller, its
property manager or accountants in respect to the Property and pertaining to the
Audit Period as necessary to conduct the Audit; and (b) Seller shall use
reasonable efforts to provide to Purchaser such existing financial information
as may be reasonably required by Purchaser and required for Purchaser’s auditors
to conduct the Audit, provided, however, that the ongoing obligations of Seller
shall be limited to providing such information or documentation as may be in the
possession or control of Seller, Seller’s accountants or property manager, at no
cost or liability of any kind to any of such parties, and in the format that
Seller (or its property manager or accountants) have maintained such
information. The obligations of Seller under this Paragraph shall survive the
Closing for one (1) year.
12.23    Confidential Information. The parties acknowledge that the transaction
described herein and the specific terms of this Agreement are of a confidential
nature and shall not be disclosed except to Permitted Outside Parties of both
Seller and Purchaser, as required by law or otherwise by legal proceedings. In
connection with the negotiation of this Agreement and the preparation for the
consummation of the transactions contemplated hereby, each of the parties
acknowledges that it will have access to confidential information relating to
the other party. Seller and Purchaser shall treat such information as
confidential, use commercially reasonable efforts to preserve the
confidentiality thereof, and not duplicate or use such information, except to
Permitted Outside Parties of both Seller and Purchaser in connection with the
transactions contemplated hereby. In the event of the termination of this
Agreement for any reason whatsoever, each party shall use its commercially
reasonable efforts, including instructing its employees and others who have had
access to such information, to keep confidential and not to use any such
information. The provisions of this Section 12.23 shall survive the Closing for
a period of one (1) year or, if the purchase and sale is not consummated, any
termination of this Agreement.
12.24    Conditional Delivery. The submission by Seller to Purchaser of this
Agreement in unsigned form shall be deemed to be a submission solely for
Purchaser’s consideration and not for acceptance and execution. Such submission
shall have no binding force and effect, shall not constitute an option, and
shall not confer any rights upon Purchaser or impose any obligations upon Seller
irrespective of any reliance thereon, change of position or partial performance.
The submission by Seller of this Agreement for execution by Purchaser and the
actual execution and delivery thereof by Purchaser to Seller shall similarly
have no binding force and effect on Seller unless and until Seller has executed
and delivered a counterpart of this Agreement to Purchaser and the good funds
constituting the Deposit have been actually received by Title Company.


[Signatures on following page.]






35

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement was executed on the day and year first above
written.


SELLER:


SUNSET TRIANGLE INVESTORS, LLC,
a California limited liability company


By: 9 Mile Investments, LLC,
   a California limited liability company,
   Its Manager


   By:                
Jacob Mathews
Sole Member




PURCHASER:


STRATEGIC REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership


By: STRATEGIC REALTY TRUST, INC., a Maryland corporation, its general partner


By:             
Name:             
Title:             









S-1

--------------------------------------------------------------------------------





EXHIBIT A


LEGAL DESCRIPTION


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF LOS ANGELES, STATE
OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:


LOTS 2, 3 AND 12 IN BLOCK 6 OF CHILDS HEIGHTS, IN THE CITY OF LOS ANGELES,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 39, PAGE
97 OF MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY


ALSO THAT PORTION OF SUNSET BOULEVARD (FORMERLY PARK AVENUE) VACATED BY LOS
ANGELES CITY ORDINANCE NO 15176 NEW SERIES, APPROVED AUGUST 6, 1907 ADJOINING
LOTS 2 AND 3 ON THE SOUTH, AND LYING BETWEEN THE SOUTHERLY PROLONGATION OF THE
EASTERLY LINE OF LOT 2 AND THE WESTERLY LINE OF SAID LOT 3.


APN: 5429-021-027; 5429-021-034












A-1

--------------------------------------------------------------------------------





EXHIBIT B


FORM OF TENANT ESTOPPEL LETTER




TO
[Purchaser            ]
 
 
               
 
 
               
 



Re: Suite ____________, _________________, _________________ (the “Premises”)


This estoppel certificate is delivered by the undersigned (“Tenant”) to
_____________________ (“Purchaser”) in connection with its contemplated purchase
of certain real property commonly known as ______________________________,
______________ (the “Property”) from _________________________ (“Landlord”).
Tenant hereby certifies the following information on which Purchaser may rely in
connection with its purchase of the Property. Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Lease.


1.    The undersigned is the tenant in possession of the Premises under a
written lease with Landlord, dated _________________, ____, [as amended by
________________], which lease [as amended] (the “Lease”) is in full force and
effect and each provision of which is binding on Tenant in accordance with its
terms. The Lease has not been modified or amended, except as specifically set
forth above, and contains the entire understanding and agreement between Tenant
and Landlord concerning the Premises. A true, complete and accurate copy of the
Lease is attached hereto as Exhibit A.


2.    The Premises consist of approximately ___________ [net rentable] or
[gross] square feet of [office] [retail] space.


3.    The current fixed term of the Lease commenced on _____________ and
terminates on ____________.


4.    Current monthly base rent under the Lease is ___________________. Base
rent has been paid through the period ending ____________. As of the date
hereof, Tenant has no existing right to free rent, partial rent, rent rebate,
credit for improvements, rent abatement, or other rental concessions or any
right to payments from Landlord to Tenant except as follows:
_________________________.


5.    The Lease requires Tenant to pay its pro rata share of real estate taxes
and operating expenses for the Property and appurtenant property. Tenant’s pro
rata share is ___________. For the calendar year _____, Tenant is obligated to
pay monthly estimated amounts for real estate taxes and operating expenses of
$_______, and has paid such estimates through the period ending




B-1

--------------------------------------------------------------------------------




___________. Tenant is owed no refund of real estate taxes or operating expense
payments made for prior calendar years.


6.    Tenant has no option to extend or to renew the term of the Lease, except
as
follows:                                                                                                .


7.    The Lease contains no right of first refusal or offer to lease additional
space, option to expand, option to terminate the Lease, or right of first
refusal or offer or option to purchase the Property or any interest therein,
except as
follows:                                                                            .


8.    The actual cash amount of the security deposit currently held by Landlord
is $        . Landlord holds no other funds for Tenant’s account.


9.    Tenant is not, and to the best of Tenant’s knowledge Landlord is not, in
default under any provision of the Lease, except as
follows:                                                                            .
Tenant asserts no offset or defense against the payment of rent or other charges
payable by Tenant or the performance of any other obligations by Tenant under
the Lease, except as
follows:                                                                            .
[To the best of Tenant’s knowledge, Tenant is not engaged in any use on the
Premises that is not authorized in the Conditional Use and Zone Variance for
Case No. ZA 2010-0103(CUB(ZV), applicable to Tenant, as described in the CUP
approval letter dated January 28, 2015.]


10.    The Premises have been delivered to Tenant, Tenant has accepted the
Premises, and Landlord has fully completed all construction and improvements to
the Premises required to be completed by Landlord under the Lease. Landlord has
fulfilled all obligations to finance or provide an allowance or other
reimbursement for improvements to the Premises.


11.    Tenant has not assigned its rights under the Lease or sublet any portion
of the Premises, except as
follows:                                                                            .


12.    Neither the Lease nor any obligations of Tenant thereunder have been
guaranteed by any person or entity, except as follows (if none, so state):
                    __________________.


13.     [Tenant will attorn to Purchaser, its assignees, and any other party
that succeeds to the interest of Landlord under the Lease.]




B-2

--------------------------------------------------------------------------------




 
The statements made herein shall be binding upon us, our successors and assigns,
and shall inure to your benefit and the benefit of your successors and assigns
and their mortgage and other lender(s). The officers executing this letter have
been duly empowered to do so on behalf of the undersigned.




Dated: ____________________            
Very truly yours,




,
a                     


By:                    
Name:                    
Its:                    














B-3

--------------------------------------------------------------------------------





EXHIBIT C


GRANT DEED
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
   
   
   
   


MAIL TAX STATEMENTS TO:
   
   
   
   


 

Space Above this Line for Recorder’s Use
APN:                
The undersigned grantor declares the Documentary Transfer Tax is
$_______________ and City Tax is $__________ and is computed on the full value
of the interest or property conveyed. The property is located in the City of
__________, and County of ____________________, State of California.


GRANT DEED


THIS GRANT DEED is made and entered into this _____ day of _________________,
2016, by SUNSET TRIANGLE INVESTORS, LLC, a California limited liability company
(“Grantor”), in favor of ___________________, a ________________________
(“Grantee”).


W I T N E S S E T H :


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, GRANTOR hereby GRANTS to Grantee that certain real property
in the County of Los Angeles, State of California, more particularly described
as follows (the “Property”):


LEGAL DESCRIPTION IS ATTACHED HERETO AS EXHIBIT A AND INCORPORATED HEREIN BY
THIS REFERENCE.


The foregoing grant is expressly subject to all matters of record as of the date
hereof and those certain unrecorded matters identified and described in Exhibit
B attached hereto and incorporated herein by this reference.
Mail Tax Statements To: Same as Above




C-1

--------------------------------------------------------------------------------




EXECUTED as of the day and year set forth above.


 
GRANTOR:
SUNSET TRIANGLE INVESTORS, LLC,
a California limited liability company


By: 9 Mile Investments, LLC,
   a California limited liability company,
   Its Manager


   By:                
Jake Mathews
Sole Member



CALIFORNIA ALL-PURPOSE
CERTIFICATE OF ACKNOWLEDGEMENT


A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.








State of California
County of _______________________


On __________________, 201__ before me,
________________________________________, Notary Public, personally appeared
________________________________________________, who proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.


 
___________________________________
Signature of Notary Public                     (Notary Seal)






C-2

--------------------------------------------------------------------------------





EXHIBIT A TO GRANT DEED
DESCRIPTION OF PROPERTY








C-3

--------------------------------------------------------------------------------




EXHIBIT B TO GRANT DEED
OFF-RECORD MATTERS
1.
All matters which a correct survey of the Property would disclose.

2.
All matters which could be ascertained by a physical inspection of the Property.

3.
Interest of tenants, as tenants only, under the following leases:

4.
All liens for non-delinquent taxes for real property and personal property, and
any non-delinquent general or special assessments against the Property.

5.
Zoning ordinances and regulations and any other laws, ordinances or governmental
regulations restricting, regulating or relating to the use, occupancy or
enjoyment of the Property.











C-4

--------------------------------------------------------------------------------





EXHIBIT D


BILL OF SALE




THIS BILL OF SALE (this “Bill of Sale”) is executed as of the ____ day of
__________, _____, by SUNSET TRIANGLE INVESTORS, LLC, a California limited
liability company (“Seller”), in favor of _______________________________, a
_____________________ (“Purchaser”).


1.    Real Property. The “Real Property” shall mean the real property located in
the County of Los Angeles, State of California, legally described in Exhibit A
attached to this Bill of Sale, together with the building, structures and other
improvements located thereon.


2.    Personal Property. The “Personal Property” shall mean all furnishings,
equipment and other tangible personal property owned by Seller and located on
the Real Property that are necessary for the operation of the Real Property,
including, without limitation, those certain articles of personal property which
are described in Exhibit B attached to this Bill of Sale.


3.    Sale. For good and valuable consideration received by Seller, the receipt
and sufficiency of which are hereby acknowledged, Seller hereby sells, assigns
and transfers the Personal Property to Purchaser. Seller covenants and agrees to
warrant and forever defend title to the Personal Property listed on Exhibit B
unto Purchaser, its successors and assigns against all claims arising by or
through Seller, but not otherwise.


4.    Power and Authority. Seller represents and warrants to Purchaser that it
is fully empowered and authorized to execute and deliver this Bill of Sale, and
the individuals signing this Bill of Sale on behalf of Seller each represents
and warrants to Purchaser that he or she is fully empowered and authorized to do
so.


[Signatures on following page.]


D-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of the day and year
first above written.
 
SELLER:
SUNSET TRIANGLE INVESTORS, LLC,
a California limited liability company


By: 9 Mile Investments, LLC,
   a California limited liability company,
   Its Manager


   By:                
Jake Mathews
Sole Member













D-2

--------------------------------------------------------------------------------





EXHIBIT E


LETTER TO TENANTS




___________________, ____


VIA CERTIFIED MAIL


______________________
______________________
______________________


Re: Sale of [property address] (the “Property”)


Ladies and Gentlemen:


You are hereby notified that:


1.    As of the date hereof, _______________________________________ (“Seller”)
has sold the Property to ______________________________ (“New Owner”).


2.    New Owner’s address is:


                    
                    
                    
                    


3.    In connection with the sale, Seller has delivered your security deposit in
the amount of $____________ to New Owner and retains no portion thereof. As a
result of this delivery and this notice, Seller has no further liability to you
with respect to your security deposit.


4.    Future notices [and payments] with respect to your lease at the Property
should be made to the New Owner at the address above.


5.    [If notice and payment addresses are different: Future rental payments
with respect to your lease at the Property should be made to the New Owner at
the following address:


                    
                    
                    
]








E-1

--------------------------------------------------------------------------------










Very truly yours,


                        
                        


By:                         






E-2

--------------------------------------------------------------------------------





EXHIBIT F


ASSIGNMENT AND ASSUMPTION
OF LEASES AND SECURITY DEPOSITS




THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS (this
“Assignment”) is entered into as of the _____ day of _________, ____, between
SUNSET TRIANGLE INVESTORS, LLC, a California limited liability company
(“Assignor”), and _________________, a ________________ (“Assignee”).


1.    Property. The “Property” means the real property located in the County of
Los Angeles, State of California legally described in Exhibit A attached to this
Assignment, together with the building, structures and other improvements
located thereon.


2.    Leases. The “Leases” means those leases and occupancy agreements (and
guarantees thereof) affecting the Property which are described in Exhibit B
attached to this Assignment.


3.    Security Deposits. “Security Deposits” means those cash security deposits
set forth on Exhibit B, the amount of which has been credited to Assignee in
connection with the sale of the Property to Assignee.


4.    Assignment. For good and valuable consideration received by Assignor, the
receipt and sufficiency of which are hereby acknowledged, Assignor hereby
grants, transfers and assigns to Assignee the entire right, title and interest
of Assignor in and to the Leases and the Security Deposits.


5.    Assumption. Assignee hereby accepts such assignment and assumes the
obligations of Assignor as lessor under the Leases (including with respect to
the Security Deposits) which accrue and are attributable to the period from and
after the date of this Assignment, but not otherwise.




6.    Power and Authority. Assignor and Assignee hereby each represents and
warrants to the other that it is fully empowered and authorized to execute and
deliver this Assignment, and the individuals signing this Assignment on behalf
of Assignor and Assignee hereby represent and warrant that he or she is fully
empowered and authorized to do so.


7.    Attorneys’ Fees. In the event of any dispute between the parties, whether
based on contract, tort or other cause of action or involving bankruptcy or
similar proceedings, in any way related to this Assignment or the Property, the
non-prevailing party shall pay to the prevailing party all reasonable attorneys’
fees and costs and expenses of any type, without restriction by statute, court
rule or otherwise, incurred by the prevailing party in connection with any
action or proceeding (including arbitration proceedings, any appeals and the
enforcement of any judgment or award), whether or not the dispute is litigated
or prosecuted to final judgment. The “prevailing party” shall be determined
based upon an assessment of which party’s major arguments or positions taken in


F-1

--------------------------------------------------------------------------------




the action or proceeding could fairly be said to have prevailed (whether by
compromise, settlement, abandonment by the other party of its claim or defense,
final decision, after any appeals, or otherwise) over the other party’s major
arguments or positions on major disputed issues. Any fees and costs incurred in
enforcing a judgment shall be recoverable separately from any other amount
included in the judgment and shall survive and not be merged in the judgment.


8.    Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective heirs, legal
representatives, successors and assigns.


9.    Counterparts. This Assignment may be signed in any number of counterparts
with the same effect as if the signatures to each counterpart were upon a single
instrument, and is intended to be binding when all parties have delivered their
signatures to the other parties. Signatures may be delivered by facsimile
transmission or by e-mail in a portable document format (pdf). All counterparts
shall be deemed an original of this Assignment.


10.    Governing Law. This Assignment shall be governed and interpreted in
accordance with the laws of the State of California.


IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment as of the day and year first above written.


ASSIGNOR


SUNSET TRIANGLE INVESTORS, LLC,
a California limited liability company


By: 9 Mile Investments, LLC,
   a California limited liability company,
   Its Manager


   By:                
Jake Mathews
Sole Member




ASSIGNEE


                  ,
a                   
By:                
Name:                
Title:                





F-2

--------------------------------------------------------------------------------





EXHIBIT G


ASSIGNMENT AND ASSUMPTION OF CONTRACTS




THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Assignment”) is entered into
as of the _____ day of __________, ____, between SUNSET TRIANGLE INVESTORS, LLC,
a California limited liability company (“Assignor”), and _________________, a
_______________ (“Assignee”).


1.    Property. The “Property” means the real property located in the County of
Los Angeles, State of California, legally described in Exhibit A attached to
this Assignment, together with the building, structures and other improvements
located thereon.


2.    Contracts. “Contracts” means those agreements which are listed on Exhibit
B attached to this Assignment.


3.    Assignment. For good and valuable consideration received by Assignor, the
receipt and sufficiency of which is hereby acknowledged, Assignor hereby grants,
transfers and assigns to Assignee the entire right, title and interest of
Assignor in and to the Contracts.


4.    Assumption. Assignee hereby accepts such assignment and assumes the
obligations of Assignor under the Contracts which accrue and are attributable to
the period from and after the date of this Assignment, but not otherwise.


5.    Power and Authority. Assignor and Assignee hereby each represents and
warrants to the other that it is fully empowered and authorized to execute and
deliver this Assignment, and the individuals signing this Assignment on behalf
of Assignor and Assignee hereby represent and warrant that he or she is fully
empowered and authorized to do so.


6.    Attorneys’ Fees. In the event of any dispute between the parties, whether
based on contract, tort or other cause of action or involving bankruptcy or
similar proceedings, in any way related to this Assignment or the Property, the
non-prevailing party shall pay to the prevailing party all reasonable attorneys’
fees and costs and expenses of any type, without restriction by statute, court
rule or otherwise, incurred by the prevailing party in connection with any
action or proceeding (including arbitration proceedings, any appeals and the
enforcement of any judgment or award), whether or not the dispute is litigated
or prosecuted to final judgment. The “prevailing party” shall be determined
based upon an assessment of which party’s major arguments or positions taken in
the action or proceeding could fairly be said to have prevailed (whether by
compromise, settlement, abandonment by the other party of its claim or defense,
final decision, after any appeals, or otherwise) over the other party’s major
arguments or positions on major disputed issues. Any fees and costs incurred in
enforcing a judgment shall be recoverable separately from any other amount
included in the judgment and shall survive and not be merged in the judgment.




G-1

--------------------------------------------------------------------------------




7.    Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective heirs, legal
representatives, successors and assigns.


8.    Counterparts. This Assignment may be signed in any number of counterparts
with the same effect as if the signatures to each counterpart were upon a single
instrument, and is intended to be binding when all parties have delivered their
signatures to the other parties. Signatures may be delivered by facsimile
transmission or by e-mail in a portable document format (pdf). All counterparts
shall be deemed an original of this Assignment.


9.    Governing Law. This Assignment shall be governed and interpreted in
accordance with the laws of the State of California.
 
IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment as of the day and year first above written.


ASSIGNOR


SUNSET TRIANGLE INVESTORS, LLC,
a California limited liability company


By: 9 Mile Investments, LLC,
   a California limited liability company,
   Its Manager


   By:                
Jake Mathews
Sole Member




ASSIGNEE


                  ,
a                   
By:                
Name:                
Title:                









G-2

--------------------------------------------------------------------------------





EXHIBIT H


ASSIGNMENT OF INTANGIBLES




THIS ASSIGNMENT OF INTANGIBLES (this “Assignment”) is made as of the ______ of
_________, ____, by SUNSET TRIANGLE INVESTORS, LLC, a California limited
liability company (“Assignor”), in favor of ____________________, a
__________________ (“Assignee”).


1.    Property. The “Property” means the real property located in the County of
Los Angeles, State of California, legally described in Exhibit A attached to
this Assignment, together with the building, structures and other improvements
located thereon.


2.    Intangibles. “Intangibles” means all of the Property (as such term is
defined in that certain Purchase and Sale Agreement dated ___________, 201_
between Assignor, as Seller, and Assignee [or             , its predecessor], as
Purchaser), which has not otherwise been conveyed, sold, transferred or assigned
by Assignor to Assignee by other instruments executed and delivered this date by
and between Assignor and Assignee.


3.    Assignment. For good and valuable consideration received by Assignor, the
receipt and sufficiency of which are hereby acknowledged, Assignor hereby
grants, transfers and assigns to Assignee the entire right, title and interest
of Assignor in and to the Intangibles.


4.    Power and Authority. Assignor represents and warrants to Assignee that it
is fully empowered and authorized to execute and deliver this Assignment, and
the individual signing this Assignment on behalf of Assignor represents and
warrants to Assignee that he or she is fully empowered and authorized to do so.


5.    Attorneys’ Fees. In the event of any dispute between the parties, whether
based on contract, tort or other cause of action or involving bankruptcy or
similar proceedings, in any way related to this Assignment or the Property, the
non-prevailing party shall pay to the prevailing party all reasonable attorneys’
fees and costs and expenses of any type, without restriction by statute, court
rule or otherwise, incurred by the prevailing party in connection with any
action or proceeding (including arbitration proceedings, any appeals and the
enforcement of any judgment or award), whether or not the dispute is litigated
or prosecuted to final judgment. The “prevailing party” shall be determined
based upon an assessment of which party’s major arguments or positions taken in
the action or proceeding could fairly be said to have prevailed (whether by
compromise, settlement, abandonment by the other party of its claim or defense,
final decision, after any appeals, or otherwise) over the other party’s major
arguments or positions on major disputed issues. Any fees and costs incurred in
enforcing a judgment shall be recoverable separately from any other amount
included in the judgment and shall survive and not be merged in the judgment.


6.    Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective heirs, legal
representatives, successors and assigns.


H-1

--------------------------------------------------------------------------------






7.    Counterparts. This Assignment may be signed in any number of counterparts
with the same effect as if the signatures to each counterpart were upon a single
instrument, and is intended to be binding when all parties have delivered their
signatures to the other parties. Signatures may be delivered by facsimile
transmission or by e-mail in a portable document format (pdf). All counterparts
shall be deemed an original of this Assignment.


8.    Governing Law. This Assignment shall be governed and interpreted in
accordance with the laws of the State of California.




IN WITNESS WHEREOF, Assignor has executed and delivered this Assignment as of
the day and year first above written.


 
ASSIGNOR


SUNSET TRIANGLE INVESTORS, LLC,
a California limited liability company


By: 9 Mile Investments, LLC,
   a California limited liability company,
   Its Manager


   By:                
Jake Mathews
Sole Member









H-2

--------------------------------------------------------------------------------





EXHIBIT I


LEASES


1.
Restaurant Lease, dated April 16, 2014, by and between Sunset Triangle
Investors, LLC (“Sunset”) as Landlord, and 3705 Group, LLC (“3705”) as Tenant

a.
First Amendment to Restaurant Lease, dated May 11, 2015, by and between Sunset
and 3705

b.
Second Amendment to Restaurant Lease, dated December 24, 2015, by and between
Sunset and 3705

c.
Third Amendment to Restaurant Lease, dated July 6, 2016, by and between Sunset
and 3705

d.
Guaranty of Lease, dated April 16, 2014, by and between Beau Laughlin and
Landlord

2.
Roof Lease (No. 12274), dated August 6, 1986, by and between Rosen Investment
Co. as Lessor, and Gannett Outdoor Co., Inc. of Southern California as Lessee

a.
Amendment to Lease, dated on or about July 22, 1999, by and between JR
Properties as Lessor and Outdoor Systems as Lessee

3.
Restaurant Lease, dated February 15, 2014, by and between Sunset as Landlord and
La Conq, LLC as Tenant

a.
Guaranty, dated February 5, 2014, by and between Dustin Lancaster and Tyler
Bell, jointly and severally, and Landlord

4.
AIR Commercial Real Estate Association Standard Industrial/Commercial
Single-Tenant Lease – Net, dated August 18, 2014, by and between Sunset as
Landlord and Counter Culture Coffee, Inc.

a.
Guaranty, dated August 2014, by Brett Smith in favor of Landlord





I-1

--------------------------------------------------------------------------------





EXHIBIT J


CONTRACTS




Republic Services Customer Service Agreement, dated March 19, 2014 (Waste
Services), as modified by that certain E-mail correspondence from Leticia
Suzuki, dated June 10, 2016


J-1

--------------------------------------------------------------------------------





EXHIBIT K


DISCLOSURE SCHEDULE


Seller has agreed to contribute $13,000 (the “Contribution Amount”) toward
Counter Culture Coffee, Inc.’s fence along Griffith Park Boulevard, as evidenced
by email correspondence between Michael Baker and Jesse Kahn, dated November 18,
2016. Seller acknowledges and agrees that Seller is obligated to pay the
Contribution Amount on or before the Closing Date, and that Purchaser shall have
no obligation therefor.


K-1

--------------------------------------------------------------------------------





EXHIBIT L


DUE DILIGENCE ITEMS DELIVERED




1.    Original ALTA Survey – JRN Civil Engineers – September 11, 2012
2.    Updated ALTA Survey – JRN Civil Engineers – October 20, 2016
3.
Phase I Environmental Site Assessment – Environmental Audit, Inc – September 11,
2012

4.
Phase II Environmental Site Assessment – Environmental Audit, Inc – September
25, 2012

5.    Memorandum – Environmental Audit, Inc – September 20, 2012
6.
Updated Phase I Environmental Site Assessment – Environmental Audit, Inc –
February 5, 2016

7.    Floor plan – 1505 Edgecliff-A103 – As Built – August 12, 2013
8.    Floor plan – 3701 Sunset-A101 – As Built – August 12, 2013
9.    Floor plan – 3701 Sunset-A102 – As Built – August 12, 2013
10.    Floor plan – 3705 Sunset-A101 – As Built – July 31, 2013
11.    Floor plan – 3705 Sunset-A102 – As Built – July 31, 2013
12.    Roof warranty – Allied Roofing and Waterproofing – March 8, 2016
13.    Recorded Grant Deed – City of Los Angeles – December 19, 2012
14.    Certificate of Occupancy – 3705 W Sunset Blvd and 1505 N Edgecliffe Dr
15.    Fire Alarm Permit – 3705 Group – January 15, 2016
16.    Application for Building Permit + Inspection Record – 3705 Group –
October 8, 2015
17.    Electrical Permit – CCC 1505 Edgecliff – October 2, 2015
18.    HVAC Permit – CCC 1505 Edgecliff – October 2, 2015
19.    Plumbing Permit – CCC 1505 Edgecliff – October 2, 2015
20.    Permit Finaled – CCC 1505 Edgecliff – September 24, 2015
21.    Appendix A Plan Check Calculations – Miyamoto – May 28, 2015
22.    Certificate of Compliance, Division 88 Seismic – LADBS – December 7, 1990
23.    Seismic Rehabilitation – 3705 Group – D3 Architecture – August 25, 2015
24.    Rent Roll, Rent Calculation, 2016 Rent Paid
25.    Tenant Security Deposits
26.    Restaurant Lease – 3705 Group – April 16, 2014
27.    First Amendment to Lease – 3705 Group – May 11, 2015
28.    Second Amendment to Lease – 3705 Group – December 24, 2015
29.    Third Amendment to Lease – 3705 Group – July 6, 2016
30.    Bike Parking – 3705 Sunset
31.    Conditional Use Permit Approval – City of Los Angeles – January 28, 2015
32.    Tenant Off-Site Parking Lease – 3705 Group – January 6, 2016
33.    Amendment to Lease – CBS Billboard – July 22, 1999
34.    Restaurant Lease – La Conq – February 5, 2014
35.    Restaurant Lease – Counter Culture Coffee – August 18, 2014
36.    Electrical Plans Approved – TEK Engineering Group – CCC – May 11, 2015
37.    Mechanical Plumbing Bid Set – Engineered Solutions – CCC


L-1





--------------------------------------------------------------------------------




38.    Architectural Bid Set – CCC – May 29, 2015
39.    Profit & Loss – January through December 2013
40.    Profit & Loss – January through December 2014
41.    Profit & Loss – January through December 2015
42.    Profit & Loss – January through October 2016
43.    Annual Property Tax Bill – July 1, 2013 to June 30, 2014
44.    Annual Property Tax Bill – July 1, 2014 to June 30, 2015
45.    Annual Property Tax Bill – July 1, 2015 to June 30, 2016
46.    Annual Property Tax Bill – July 1, 2016 to June 30, 2017
47.    Billboard and Parapet Anchorage Assessment – Miyamoto – March 17, 2014
48.    Observation Report 1 – LADBS – November 13, 2015
49.    Observation Report 2 – LADBS – November 28, 2015
50.    Observation Report 3 – LADBS – January 28, 2016
51.    Observation Report 4 – LADBS – February 23, 2016
52.    Observation Report 5 – LADBS – March 18, 2016
53.    Architect’s or Engineer’s Certificate of Compliance – LADBS – May 2, 2016
54.    Observation Report Final – LADBS – May 2, 2016
55.    Republic Services Contract – March 3, 2014
56.    Republic Services Contract Update (Email) – June 10, 2016
57.    Preliminary Title Report – First American Title – November 10, 2016
58.    Counter Culture Coffee Insurance Certificate – Acord – November 15, 2016
59.    Counter Culture Coffee Balance Sheet – December 2014 (Excel Document)
60.    Counter Culture Coffee Profit and Loss – December 2014 (Excel Document)
61.    Counter Culture Coffee Balance Sheet – December 2015 (Excel Document)
62.    Counter Culture Coffee Profit and Loss – December 2015 (Excel Document)
63.    3705 Group, LLC CAM Reconciliation – 2016 (Excel Document)
64.    Counter Culture Coffee CAM Reconciliation – 2015 and 2016 (Excel
Document)
65.    La Conq, LLC CAM Reconciliation – 2015 and 2016 (Excel Document)
66.    La Conq, LLC Insurance Certificate – PENDING
67.    La Conq, LLC Financial Statements – PENDING
68.    3705 Group Insurance Certificate – PENDING
69.    3705 Group Financial Statements – PENDING
70.    Sunset Triangle Investors, LLC – Accounts Receivable Report
71.    Sunset Triangle Investors, LLC – Tenant 2016 Payment Date Ledger


L-2





--------------------------------------------------------------------------------





EXHIBIT N


OWNER’S AFFIDAVIT


ALTA EXTENDED COVERAGE OWNER’S AFFIDAVIT




Escrow No.    
Title order No.    




ON THE ___ DAY OF __________, 2016, Sunset Triangle Investors, LLC, a California
limited liability company (“Seller”), represents to _____________ Title
Insurance Company (the “Title Company”), with respect to that certain real
property (the “Property”) described in that certain Preliminary Report dated as
of _____________, 2016, issued by the Title Company under order number
_____________, that, to Seller’s knowledge:
1.
That there are no unrecorded leases affecting the Property, or other parties in
possession of the Property, except as shown on Exhibit A. As to those tenants
set forth on Exhibit A, there are no options to purchase or rights of first
refusal to purchase contained in the respective leases.

2.
Except as set forth on Exhibit B, (A) there has not been any construction,
repairs, alterations or improvements made, ordered or contracted to be made on
or to the Property (nor materials ordered therefor) by or on behalf of Seller
within the last ninety (90) days which has not been paid for, nor are there any
fixtures attached to the Property which have not been paid for in full; (B)
there are no outstanding or disputed claims for any such work or item; and (C)
there is no ongoing construction being performed on or to the Property by or on
behalf of Seller.

This affidavit is made for the purpose of aiding the Title Company in
determining the insurability of title to the Property, and to induce said
Company to issue an owner’s policy of title insurance in connection with the
sale of the Property by Seller on or about the date hereof (the “Sale”).
(Signature Page Follows)


M-1

--------------------------------------------------------------------------------




OWNER’S AFFIDAVIT
Page Two




Seller understands that the Title Company is relying on the representations
contained herein in insuring the Property in connection with the Sale, and would
not insure the same unless said representations were made.


 
OWNER:


SUNSET TRIANGLE INVESTORS, LLC,
a California limited liability company


By: 9 Mile Investments, LLC,
   a California limited liability company,
   Its Manager


   By:                
Jake Mathews
   Sole Member









M-2